       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 1 of 55



 1   EDWARD R. REINES (Bar No. 135960)
     edward.reines@weil.com
 2   DEREK C. WALTER (Bar No. 246322)
     derek.walter@weil.com
 3   WEIL, GOTSHAL & MANGES LLP
 4   Silicon Valley Office
     201 Redwood Shores Parkway
 5   Redwood Shores, CA 94065
     Telephone: (650) 802-3000
 6   Facsimile: (650) 802-3100
 7   Attorneys for Plaintiffs
 8   ILLUMINA, INC., and ILLUMINA CAMBRIDGE LTD.

 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11

12
      ILLUMINA, INC., and                        Case No. ___________
13    ILLUMINA CAMBRIDGE LTD.,
                                                 COMPLAINT FOR PATENT
14                         Plaintiffs,           INFRINGEMENT
15           vs.                                 JURY TRIAL DEMANDED
16    BGI GENOMICS CO., LTD.,
      BGI AMERICAS CORP.,
17    MGI TECH CO., LTD.,
18    MGI AMERICAS INC., and
      COMPLETE GENOMICS INC.,
19
                           Defendants.
20

21

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT       1                          Case No. [__________]
        Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 2 of 55



 1          Plaintiffs Illumina, Inc. and Illumina Cambridge Ltd. (collectively “Illumina” or

 2   “Plaintiffs”) for their Complaint against defendants BGI Genomics Co., Ltd. (“BGI Ltd.”), BGI

 3   Americas Corp. (“BGI Americas”), MGI Tech Co., Ltd. (“MGI Ltd.”), MGI Americas Inc. (“MGI

 4   Americas”), and Complete Genomics Inc. (“CGI”) (collectively “BGI” or “Defendants”), allege as

 5   follows:

 6                                           INTRODUCTION
 7          1.      This case is about the brazen infringement of Illumina’s patented DNA sequencing

 8   technology by BGI, which is headquartered in Shenzhen, China. Illumina is internationally

 9   recognized as the leading supplier of patented DNA sequencing equipment. Its sequencers have

10   been widely recognized for their high quality and performance. Indeed, Illumina’s sequencers have

11   been the engine for the biotech revolution, including major advances in healthcare for expectant

12   mothers and cancer patients, among others. BGI has imitated Illumina’s sequencers. It markets

13   copies of those sequencing systems without authorization from Illumina and in violation of its patent

14   rights. BGI started its commercialization effort in China and other places outside the reach of

15   United States patent law. It is now importing its infringing sequencers into the United States, using

16   them in its San Jose, California facility, and threatening to sell them throughout the United States.

17          2.      Specifically, Illumina brings this action to halt BGI’s infringement of U.S. Patent
18   Nos. 7,566,537 (the “’537 Patent”) and 9,410,200 (the “’200 Patent”). Exs. 1 (’537 Patent) & 2
19   (’200 Patent). This Court has enforced the ’537 Patent, issuing an injunction against earlier

20   infringers in the face of a host of failed challenges. Illumina, Inc. v. Qiagen, NV, 207 F. Supp.3d

21   1081 (N.D. Cal. 2016) (Judge William Alsup). The Patent Trial and Appeal Board (“PTAB”) and

22   Federal Circuit have also upheld the validity of the ’537 Patent. Intelligent Bio-Systems v. Illumina

23   Cambridge, 821 F.3d 1359 (Fed. Cir. 2016).

24          3.      In view of their infringement of the ’537 Patent, BGI, through CGI, attempted to

25   challenge the validity of Illumina’s patent, notwithstanding all the decisions upholding that patent.

26   The PTAB flatly rejected CGI’s invalidity challenges. Complete Genomics, Inc. v. Illumina

27   Cambridge Ltd., IPR2017-02172, Paper 20 (PTAB Apr. 20, 2018) and IPR2017-02174, Paper 20

28


     COMPLAINT FOR PATENT INFRINGEMENT                2                                   Case No. [________]
        Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 3 of 55



 1   (PTAB Apr. 20, 2018). CGI listed BGI Ltd. and BGI Americas as real parties in interest, evidencing

 2   their involvement with the infringing activities that are the subject of this suit. But CGI failed to

 3   identify MGI Ltd. and MGI Americas as real parties in interest despite their involvement with the

 4   infringing products.

 5           4.      Notwithstanding BGI’s failed challenges to the ’537 Patent, Defendants have

 6   imported their infringing DNA sequencing systems into the United States. They have installed and

 7   operated their infringing sequencers at their San Jose, California facility and are threatening to sell

 8   their MGISEQ and BGISEQ products in direct competition with Illumina in the United States.

 9           5.      In addition to the familiarity this District has with the ’537 Patent from enforcing

10   that patent against past infringers, Illumina brings this action in the Northern District of California

11   because Defendants are heavily present in this District and are infringing the ’537 and ’200 Patents

12   at their San Jose, California facility in this District.

13           6.      As a result of BGI’s infringement, and given the threat of its growing infringement,

14   Illumina faces a substantial risk of irreparable harm if such infringement is not halted.

15                                                   PARTIES
16           7.      Plaintiff Illumina, Inc. is a Delaware corporation with its principal place of business
17   at 5200 Illumina Way, San Diego, California 92122.
18           8.      Plaintiff Illumina Cambridge Ltd. is a foreign corporation with its principal place of
19   business at Chesterford Research Park, Little Chesterford, Saffron Walden, Essex CB10 1XL,

20   United Kingdom.

21           9.      Plaintiff Illumina Cambridge Ltd., a wholly-owned subsidiary of Illumina, Inc., is

22   the owner by assignment of all right, title and interest in and to the ’537 and ’200 Patents. Illumina

23   Inc. is the exclusive licensee of the ’537 and ’200 Patents with the right to sue to enforce their

24   exclusive rights.

25           10.     Defendant BGI Ltd. is a Chinese corporation that has its headquarters at Building

26   No.7, BGI Park, No.21 Hongan 3rd Street, Yantian District, Shenzhen 518083, China. BGI Ltd.

27   controls BGI Americas, MGI Ltd., MGI Americas, and CGI as though they were not separate legal

28


     COMPLAINT FOR PATENT INFRINGEMENT                   3                                 Case No. [________]
        Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 4 of 55



 1   entities and represents publicly that it has facilities in San Francisco, San Jose, Los Angeles, and

 2   San Diego. Among other things, it directs, funds, and manages the infringing activity set forth in

 3   this Complaint.

 4           11.    Defendant BGI Americas has a principal place of business at 2904 Orchard Pkwy,

 5   San Jose, California 95134. BGI Americas is, among other things, a sales and marketing arm of

 6   BGI that is involved directly and indirectly with the infringing activity set forth in this Complaint.

 7           12.    Defendant MGI Ltd. is a Chinese corporation that has its headquarters at Building

 8   No.11, Beishan Industrial Zone, Yantian District, Shenzhen 518083, China. MGI Ltd. is, among

 9   other things, responsible for developing and distributing the infringing sequencing technology. It

10   represents publicly that it has facilities in San Jose, California. With BGI Ltd., it directs, funds and

11   manages the infringing activity set forth in this Complaint.

12           13.    Defendant MGI Americas has a principal place of business at 2904 Orchard Pkwy,

13   San Jose, California 95134. MGI Americas is, among other things, a sales and marketing arm of

14   BGI that is involved directly and indirectly with the infringing activity set forth in this Complaint.

15           14.    Defendant CGI has a principal place of business at 2904 Orchard Pkwy, San Jose,

16   California 95134. CGI is, among other things, a research and development entity supporting the

17   accused activity and is directly and indirectly with the infringing activity set forth in this Complaint.

18           15.    Each and all of the Defendants had and have actual or constructive knowledge of the

19   events, transactions, and occurrences alleged herein, and either knew or should have known of the

20   conduct of their co-defendants and cooperated in, benefited from and/or ratified such conduct.

21                                     JURISDICTION AND VENUE
22           16.    This action arises under the Patent Laws of the United States of America, 35 U.S.C.

23   § 1 et seq. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338(a) because

24   this is a civil action arising under the Patent Act.

25           17.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b). Among

26   other things, each of the Defendants maintains and/or is responsible for the use of regular and

27   established physical places of business in this District. The facts establishing this are included

28


     COMPLAINT FOR PATENT INFRINGEMENT                  4                                   Case No. [________]
        Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 5 of 55



 1   throughout this Complaint. As examples, BGI Americas, MGI Americas and CGI all have principal

 2   places of business at the same address: 2904 Orchard Pkwy, San Jose, California 95134.

 3          18.     For the foreign Defendants, venue is proper under 28 U.S.C. § 1391(b) and (c), and

 4   1400(b), because as foreign defendants they may be sued in any judicial district, including in this

 5   District. This District is a convenient forum for resolution of the parties’ disputes set forth herein

 6   and Judge Alsup of this District has experience with the patents-in-suit. This foreign defendant

 7   venue allegation applies to at least BGI Ltd. and MGI Ltd., whom both represent themselves as

 8   foreign corporations.

 9          19.     This Court has personal jurisdiction over each of the Defendants via general and/or

10   specific jurisdiction. The Defendants have systematic and continuous contacts in California such

11   that they are essentially at home in California, as set forth throughout this Complaint. They have

12   minimum contacts in California sufficient to warrant the exercise of jurisdiction given their contacts

13   in relation to the infringing activity and otherwise, as set forth throughout this Complaint. Insofar

14   as the Defendants, including BGI Ltd. and MGI Ltd., deny that they are subject to personal

15   jurisdiction in any individual jurisdiction, the aggregation of their contacts throughout the United

16   States supports the exercise of personal jurisdiction over them.

17          20.     BGI Ltd. manages the infringing activity in California by controlling the Defendants

18   and, directly and indirectly, funding, developing, marketing, promoting and operating the infringing

19   sequencing systems:

20            a.    BGI Ltd.’s website represents that it has multiple locations in California, including

21                  San Francisco, San Jose, Los Angeles, and San Diego.             Ex. 5 (available at:

22                  http://en.genomics.cn/en-global.html (last accessed: June 27, 2019) (red box

23                  showing U.S. locations in San Francisco, San Jose, Los Angeles, and San Diego

24                  added)). It touts that it has both “representative offices” and “laboratories” in

25                  California.

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                5                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 6 of 55



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             b.    BGI Ltd. promotes the infringing MGISEQ and BGISEQ by directing its marketing
13
                   efforts to California, including its press releases and other communications.
14
             c.    BGI Ltd.’s executives travel to California to manage and promote the infringing
15
                   products. This includes BGI Ltd.’s presence at industry and trade shows, including
16
                   SynBioBeta SF 2017 in San Francisco, California (Oct. 3-5, 2017); J.P. Morgan
17
                   Healthcare Conference in San Francisco, California (Jan. 8-11, 2018); Plant &
18
                   Animal Genome Conference (“PAG”) XXVI in San Diego, California (Jan. 13-17,
19
                   2018); American Society of Human Genetics 2018 in San Diego, California (Oct.
20
                   16-20, 2018); and PAG XXVII in San Diego, California (Jan. 12-16, 2019).
21
                   Exs. 6-10. For example, BGI Ltd.’s CEO, Ye Yin, traveled to the Northern District
22
                   of California to promote the accused products at the J.P. Morgan Conference in
23
                   January 2018. Ex. 7. Indeed, BGI Ltd.’s executives often travel to this District in
24
                   connection with the infringing activity.
25
             d.    In March 2019, BGI Ltd. entered into a $50 million partnership with Natera, Inc.
26
                   (“Natera”), a company headquartered in San Carlos, CA, which permits Natera to
27
                   use the infringing DNA sequencing products for commercial purposes. Ex. 11.
28


     COMPLAINT FOR PATENT INFRINGEMENT              6                                   Case No. [________]
        Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 7 of 55



 1          21.       Further, the following is an exemplary list of various employees associated with

 2   “BGI Group”—an amorphous label used by BGI—that are involved with development and/or

 3   marketing of the infringing technology:

 4            a.      Group VP and CEO of BGI Americas Region at BGI Group, Yongwei Zhang, resides

 5                    in Sunnyvale, CA. Ex. 12.

 6            b.      Director of Product Management, Ke Zhan, identifies BGI Ltd. as being located in

 7                    San Jose, California and that he works for this entity. Ex. 13.

 8            c.      BGI Group–Business Development Associate, Yuhan Zhang, resides in the San

 9                    Francisco Bay Area and worked in San Jose, California. Ex. 14. In this role, Ms.

10                    Zhang “[i]dentified new business opportunities, reached out to potential partners and

11                    managed existed relationship through email campaign, framed contracts and MoU.”

12                    Further, she describes her responsibilities as having, “[o]rganized and supported

13                    marketing events in North and South America to promote the brand and publicity.”

14                    Id.

15          22.       At a minimum this Court has jurisdiction over BGI Ltd. because Plaintiffs’ claims

16   arise under federal law, BGI Ltd. is not subject to general jurisdiction in any state’s courts of general

17   jurisdiction, and this exercise of jurisdiction comports with due process. With regard to due process,

18   BGI Ltd. has continuous and systematic contacts with California that gives rise to infringement,

19   including targeting the California market for its products as a whole, through at least advertising,

20   threatening to sell, providing service and support, and/or disseminating literature on the MGISEQ

21   and BGISEQ systems, MGISEQ and BGISEQ reagent kits and/or MGISP-960 sample prep system

22   on its website.    Also, its contacts with this forum in connection with the infringing activity are

23   sufficient to support the exercise of specific jurisdiction.

24          23.       Defendant BGI Americas is present in California and commits acts of infringement

25   in California:

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 7                                    Case No. [________]
        Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 8 of 55



 1            a.    BGI Americas is present in this District with its “West Coast Innovation Center” in

 2                  San Jose, California where it conducts research. Ex. 15. It announced the expansion

 3                  of that facility at the ASMS Conference in San Jose, California in May 2019. Ex.

 4                  16. This is evidence that BGI Americas is physically located in this District.

 5            b.    BGI Americas is involved in the research and development of BGI’s NGS

 6                  technologies at its San Jose, California facility. Id.

 7            c.    Several senior-level BGI Americas employees involved with product development,

 8                  sales and marketing of the infringing technology state they live in this District. For

 9                  example, BGI Americas’ Group VP, CEO of the Americas Region, Yongwei Zhang,

10                  BGI Americas’ Director of Marketing, Johan Christiaanse, and BGI America’s

11                  Regional Sales Manager, Rosanna Schroeder, reside in the San Francisco Bay Area.

12                  Exs. 12, 17-18. This is evidence that BGI Americas is physically located in this

13                  District and involved with the infringing technology in California.

14           24.    At a minimum this Court has jurisdiction over BGI Americas because Plaintiffs’

15   claims arise under federal law and this exercise of jurisdiction comports with due process. With

16   regard to due process, BGI Americas has continuous and systematic contacts with California,

17   including targeting the California market for its products, through at least advertising, threatening

18   to sell, providing service and support, and/or disseminating literature on the MGISEQ and BGISEQ

19   systems, MGISEQ and BGISEQ reagent kits and/or MGISP-960 sample prep system on its website.

20   Also, its contacts with this forum in connection with the infringing activity are sufficient to support

21   the exercise of specific jurisdiction.

22           25.    Defendant MGI Ltd. is present in California and commits acts of infringement in

23   California:

24            a.    A map on MGI Tech’s website shows that it has a San Jose, California facility that

25                  is a “Research Center” and a “Commercial and After-Sales Service Center.” Ex. 19

26                  (available at: https://en.mgitech.cn/page/gsjj.html (last accessed: June 27, 2019) (red

27                  box showing U.S. location in San Jose, California added))

28


     COMPLAINT FOR PATENT INFRINGEMENT                8                                    Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 9 of 55



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12           b.    MGI Ltd. and MGI Americas claim to be the “leading manufacturer and developer
13                 of BGI’s proprietary NGS instrumentation.”        Ex. 20.    NGS stands for “next
14                 generation sequencing.” MGI states on its website: “As the leading manufacturer
15                 and developer of BGI’s proprietary NGS instrumentation, the global MGI
16                 organization provides comprehensive products and services for fully-automated,
17                 real-time, whole picture and lifelong genetic analysis in life science research.” Id.
18                 This is evidence that MGI Ltd. and MGI Americas are responsible for infringement
19                 of the ’537 Patent.
20           c.    MGI Ltd. through its President, Duncan Yu, appeared at the J.P. Morgan Healthcare
21                 Conference in San Francisco, California on January 9, 2019 to promote its infringing
22                 sequencers by announcing its price and promoting its intent to sell them in the United
23                 States. Ex. 21. This is evidence that MGI Ltd. is responsible for the infringement of
24                 the ’537 Patent in this District.
25           d.    On March 4, 2019 in San Jose, California, MGI Ltd. announced claimed
26                 improvements to its sequencing technology and its plans to enter the United States
27                 market. Exs. 22-23.
28


     COMPLAINT FOR PATENT INFRINGEMENT                 9                                Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 10 of 55



 1            e.      MGI Ltd. is involved in the research, development and marketing of the infringing

 2                    products. Exs. 20-23.

 3            f.      Senior-level MGI Ltd. employees involved with product development and marketing

 4                    of the infringing products are located in this District. For example, MGI Ltd.’s Chief

 5                    Science Officer, Rade Drmanac, Director of Business Development, Jia Sophie Liu,

 6                    and VP of Engineering, Paul Lundquist, state they reside in the San Francisco Bay

 7                    Area. Exs. 24-27.

 8           26.      At a minimum this Court has jurisdiction over MGI Ltd. because Plaintiffs’ claims

 9   arise under federal law, MGI Ltd. is not subject to general jurisdiction in any state’s courts of general

10   jurisdiction, and this exercise of jurisdiction comports with due process. With regard to due process,

11   MGI Ltd. has continuous and systematic contacts with California, including targeting the California

12   market for its products as a whole, through at least advertising, threatening to sell, providing service

13   and support, and/or disseminating literature on the MGISEQ and BGISEQ systems, MGISEQ and

14   BGISEQ reagent kits and/or MGISP-960 sample prep system on its website. Also, its contacts with

15   this forum in connection with the infringing activity are sufficient to support the exercise of specific

16   jurisdiction.

17           27.      Defendant MGI Americas is present in California and commits acts of infringement

18   in California:

19            a.      MGI Ltd. and MGI Americas claim to be the “leading manufacturer and developer

20                    of BGI’s proprietary NGS instrumentation.”         Ex. 20.    NGS stands for “next

21                    generation sequencing.” MGI states on its website: “As the leading manufacturer

22                    and developer of BGI’s proprietary NGS instrumentation, the global MGI

23                    organization provides comprehensive products and services for fully-automated,

24                    real-time, whole picture and lifelong genetic analysis in life science research.” Id.

25                    This is evidence that MGI Americas and MGI Ltd. are responsible for the

26                    infringement of the ’537 Patent.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                   10                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 11 of 55



 1            b.    MGI Americas is involved in the research, development and marketing of the

 2                  infringing products. Id.

 3            c.    MGI Americas’ field service engineer, Abigail Frank, states she “services NGS

 4                  instruments and lab automated workstations at Complete Genomics in San Jose, as

 5                  well as external customers throughout North and South America.” Ex. 28.

 6          28.     At a minimum this Court has jurisdiction over MGI Americas because Plaintiffs’

 7   claims arise under federal law and this exercise of jurisdiction comports with due process. With

 8   regard to due process, MGI Americas has continuous and systematic contacts with California,

 9   including targeting the United States as a market for its products, through at least advertising,

10   threatening to sell, providing service and support, and/or disseminating literature on the MGISEQ

11   and BGISEQ systems, MGISEQ and BGISEQ reagent kits and/or MGISP-960 sample prep system

12   on its website. Also, its contacts with this forum in connection with the infringing activity are

13   sufficient to support the exercise of specific jurisdiction.

14          29.     Defendant CGI is present in California and commits acts of infringement in

15   California:

16            a.    CGI is involved in the development, marketing and operation of the infringing

17                  products in its San Jose, California facility. Ex. 29.

18            b.    Several senior-level CGI employees involved with product development and

19                  marketing state they live in this District. For example, CGI’s Vice President of

20                  Marketing, Suzanne Yakota, CGI’s Director, Shifeng Li, and CGI’s Chief Scientific

21                  Officer, Rade Drmananc, state they reside in the San Francisco Bay Area. Exs. 24,

22                  30-31.

23            c.    CGI Fluidics Systems Engineer, Wei Wang, states she “[e]nsures the proper

24                  installation qualification and operation qualification (IQ/OQ), and instrument

25                  performance verification (IPV) of NGS systems, such as the BGISEQ-500 in an ISO

26                  17025 accredited and customer-oriented environment.”        Ex. 32.    Ms. Wang

27                  elaborates she is “[r]esponsible for creating and compiling comprehensive

28


     COMPLAINT FOR PATENT INFRINGEMENT                 11                             Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 12 of 55



 1                  procedural documentation for NGS systems, for processes including IQ/OQ, IPV,

 2                  troubleshooting, repairs, replacement parts, calibrations, and maintenance.” Id.

 3            d.    CGI further recently began seeking to hire at least a “Sr. Regional Sales

 4                  Manager/Director” and “Strategic Accounts Specialist/Manager/Director” based in

 5                  San Jose, California. Exs. 33-34. According to the job postings, the positions, inter

 6                  alia, would: (i) “provide a one touch-point for the global customers with the full MGI

 7                  product portfolio”; (ii) “[n]avigate orders through the customer purchasing process”;

 8                  and (iii) be “responsible for leading regional sale activities for MGI’s NGS

 9                  Sequencing instruments, reagents, software or solutions in the designated region.”

10                  Id.

11          30.     At a minimum this Court has jurisdiction over CGI because Plaintiffs’ claims arise

12   under federal law and this exercise of jurisdiction comports with due process. With regard to due

13   process, CGI has continuous and systematic contacts with California, including targeting the

14   California market for its products, through at least advertising, threatening to sell, providing service

15   and support, and/or disseminating literature on the MGISEQ and BGISEQ systems, MGISEQ and

16   BGISEQ reagent kits and/or MGISP-960 sample prep system on its website.

17          31.     Alternatively, this Court has general and/or specific jurisdiction over all Defendants

18   because they are alter-egos of one another and/or agents of each other because they have common

19   directors, officers, and executives and do not respect corporate formalities. It would be unjust to

20   treat them each as separate legal entities as they do not treat each other as such. This establishes

21   personal jurisdiction and mutual liability because the activity of each Defendant is imputed to the

22   other Defendants.

23                                  INTRA-DISTRICT ASSIGNMENT
24          32.     Pursuant to Civil Local Rules 3-5(b) and 3-2(c), because this action is an intellectual

25   property action, it is properly assigned to any of the divisions in this District. However, because

26   Judge William Alsup has direct experience with the ’537 and ‘200 Patent, and this technology, this

27   case is properly assigned to his Court in the San Francisco Division.

28


     COMPLAINT FOR PATENT INFRINGEMENT                12                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 13 of 55



 1                                              BACKGROUND
 2           The MGISEQ and BGISEQ Systems Infringe the ’537 and ’200 Patents
 3           33.      On July 28, 2009, the United States Patent and Trademark Office duly and legally

 4   issued the ’537 Patent, entitled “Labelled Nucleotides.” The named inventors of the ’537 Patent

 5   are Shankar Balasubramanian, Colin Barnes, Xioahai Liu, John Milton, Harold Swerdlow, and

 6   Xioalin Wu. By operation of law and as a result of written assignment agreements, Illumina,

 7   specifically plaintiff Illumina Cambridge Ltd., obtained the entire right, title, and interest to and in

 8   the ’537 Patent. The ’537 Patent is attached hereto. Ex. 1.

 9           34.      On August 9, 2016, the United States Patent and Trademark Office duly and legally

10   issues the ’200 Patent, entitled “Labelled Nucleotides.” The named inventors of the ’200 Patent are

11   Shankar Balasubramanian, Colin Barnes, Xiaohai Liu, and John Milton. By operation of law and

12   as a result of written assignment agreements, Illumina, specifically plaintiff Illumina Cambridge

13   Ltd., obtained the entire right, title, and interest to and in the ’200 Patent. The ’200 Patent is attached

14   hereto. Ex. 2.

15           35.      In or around October 2015, BGI Ltd. launched the BGISEQ-500, a desktop

16   sequencing instrument. In or around November 2016, BGI Ltd. launched the BGISEQ-50, a smaller

17   version of the BGISEQ-500. In or around October 2017, BGI launched two genetic sequencing

18   instruments, the MGISEQ-200 and the MGISEQ-2000, as upgrades to the BGISEQ-50 and

19   BGISEQ-500. In or around October 2018, MGI announced a new model called the MGISEQ-T7.

20   The BGISEQ and MGISEQ devices (referred to throughout this complaint as “BGISEQ” and

21   “MGISEQ”) are identified in MGI Ltd.’s product brochures, on the “Sequencer” section of MGI

22   Ltd.’s website, and the product user manuals, which are all publically accessible on MGI Ltd.’s

23   website. A copy of the MGISEQ-2000 product brochure, relevant pages of the website itself, and

24   the user manual are attached. Exs. 35 (brochure), 36 (website), 37 (user manual).

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                  13                                    Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 14 of 55



 1          36.     MGI, Ltd.’s Chief Scientific Officer, Rade Drmanac, stated that “the current

 2   sequencing chemistry relies on stepwise sequencing-by-synthesis (SBS) where 3'-blocked

 3   nucleotides are labeled with cleavable fluorescent dyes, which leave behind a molecular ‘scar’ after

 4   they are removed. This chemistry is similar to that used by Illumina and others.” Ex. 22 at 3.

 5          37.     To demonstrate how Defendants infringe at least claim 1 of the ’537 Patent with their

 6   MGISEQ and BGISEQ sequencers, attached is a preliminary and exemplary claim chart. Ex. 3.

 7   This chart is not intended to limit Plaintiffs’ right to modify this chart or any other claim chart or

 8   allege that other activities of Defendants infringe the identified claims or any other claims of the

 9   ’537 Patent or any other patents. This chart is hereby incorporated by reference in its entirety. Each

10   claim element that is mapped to MGISEQ and BGISEQ products and related reagents shall be

11   considered an allegation within the meaning of the Federal Rules of Civil Procedure and therefore

12   a response to each allegation is required.

13          38.     Defendants have and continue to directly infringe pursuant to 35 U.S.C. § 271(a),

14   literally or under the doctrine of equivalents, at least claim 1 of the ’537 Patent by using the

15   MGISEQ and BGISEQ sequencers and related reagents within the United States. Defendants have

16   used the MGISEQ and BGISEQ sequencers in the United States as part of their preparations to enter

17   North American markets, specifically in connection with research, development, testing, and/or

18   promotional activities related to the products. Defendants also use the MGISEQ and BGISEQ

19   products and related reagents in the United States whenever they install these types of sequencers

20   at a United States facility. This includes the BGI facilities in San Jose, California.

21          39.     Defendants are inducing infringement as prohibited by 35 U.S.C. § 271(b). The

22   operation of Defendants’ MGISEQ and BGISEQ sequencers directly infringe at least claim 1 of the

23   ’537 Patent. Defendants actively induce infringement by promoting the infringing products,

24   encouraging their infringing use and threatening to sell them throughout the United States. For

25   example, Defendants have recently began actively seeking to hire sales personnel, including at least

26   a Senior Regional Sales Manager/Director and Strategic Accounts Specialist/Manger/Director, in

27   the United States to promote and sell the infringing products domestically. As a further example,

28


     COMPLAINT FOR PATENT INFRINGEMENT                14                                      Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 15 of 55



 1   Defendants distribute MGISEQ and BGISEQ promotional and marketing materials and the

 2   MGISEQ and BGISEQ User Manuals in websites directed to the United States market.

 3          40.     Defendants are contributing to infringement pursuant to 35 U.S.C. § 271(c). Users

 4   of the MGISEQ and BGISEQ products directly infringe at least claim 1 of the ’537 Patent when

 5   they use these systems. Defendants contribute to infringement by supplying in the United States

 6   products designed for use in practicing claim 1 of the ’537 Patent, including for example the

 7   MGISEQ and BGISEQ systems themselves, MGISEQ and BGISEQ reagent kits, and the MGISP-

 8   960 sample prep system and by threatening to sell those systems throughout the United States.

 9          41.     To demonstrate how Defendants infringe at least claim 1 of the ’200 Patent with their

10   MGISEQ and BGISEQ sequencers, attached is a preliminary and exemplary claim chart. Ex. 4.

11   This chart is not intended to limit Plaintiffs’ right to modify this chart or any other claim chart or

12   allege that other activities of Defendants infringe the identified claims or any other claims of the

13   ’200 Patent or any other patents. This chart is hereby incorporated by reference in its entirety. Each

14   claim element that is mapped to MGISEQ and BGISEQ products and related reagents shall be

15   considered an allegation within the meaning of the Federal Rules of Civil Procedure and therefore

16   a response to each allegation is required.

17          42.     Defendants have and continue to directly infringe pursuant to 35 U.S.C. § 271(a),

18   literally or under the doctrine of equivalents, at least claim 1 of the ’200 Patent by using the

19   MGISEQ and BGISEQ sequencers and related reagents within the United States. Defendants have

20   used the MGISEQ and BGISEQ sequencers in the United States as part of their preparations to enter

21   North American markets, specifically in connection with research, development, testing, and/or

22   promotional activities related to the products. Defendants also use the MGISEQ and BGISEQ

23   products and related reagents in the United States whenever they install these types of sequencers

24   at a United States facility. This includes the BGI facilities in San Jose, California.

25          43.     Defendants are inducing infringement as prohibited by 35 U.S.C. § 271(b). The

26   operation of Defendants’ MGISEQ and BGISEQ sequencers directly infringe at least claim 1 of the

27   ’200 Patent. Defendants actively induce infringement by promoting the infringing products,

28


     COMPLAINT FOR PATENT INFRINGEMENT                15                                      Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 16 of 55



 1   encouraging their infringing use and threatening to sell them throughout the United States. For

 2   example, Defendants have recently began actively seeking to hire sales personnel, including at least

 3   a Senior Regional Sales Manager/Director and Strategic Accounts Specialist/Manger/Director, in

 4   the United States to promote and sell the infringing products domestically. As a further example,

 5   Defendants distribute MGISEQ and BGISEQ promotional and marketing materials and the

 6   MGISEQ and BGISEQ User Manuals in websites directed to the United States market.

 7          44.     Defendants are contributing to infringement pursuant to 35 U.S.C. § 271(c). Users

 8   of the MGISEQ and BGISEQ products directly infringe at least claim 1 of the ’200 Patent when

 9   they use these systems. Defendants contribute to infringement by supplying in the United States

10   products designed for use in practicing claim 1 of the ’200 Patent, including for example the

11   MGISEQ and BGISEQ systems themselves, MGISEQ and BGISEQ reagent kits, and the MGISP-

12   960 sample prep system and by threatening to sell those systems throughout the United States.

13                                               COUNT I
14                         Infringement of U.S. Patent No. 7,566,537 (“’537 Patent”)
15          45.     Illumina re-alleges and incorporates by this reference the allegations contained

16   throughout this Complaint into each allegation of infringement and request for remedies.

17          46.     Defendants and users of Defendants’ infringing products have and continue to

18   directly infringe, literally or by equivalence, claim 1 of the ’537 Patent by practicing one or more

19   claims of the ’537 Patent by using the MGISEQ and BGISEQ products and other infringing

20   products.    The following allegations identify the acts of direct, induced and contributory

21   infringement by each named defendant as supplemented by the allegations throughout this

22   Complaint.

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT              16                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 17 of 55



 1             BGI Ltd.’s Infringement of the ’537 Patent
 2             47.    Illumina’s patented sequencing technology is well-known and has been enforced

 3   very publicly against infringers. Together with the other Defendants, BGI Ltd. has copied that

 4   technology. BGI Ltd. has had knowledge of the ’537 Patent since at least before October 5, 2017,

 5   the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537 Patent and

 6   failed.

 7             48.    BGI Ltd. has failed to resist the temptation of importing its infringing technology

 8   into the large United States market and has done so in the face of the ’537 Patent. BGI Ltd. knows

 9   that its activities in connection with the MGISEQ and BGISEQ products will infringe the ’537

10   Patent.

11             Direct Infringement By BGI Ltd.

12             49.    BGI Ltd. has directly infringed and continues to directly infringe the ’537 Patent
13   pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, because it is
14   responsible for the use of MGISEQ and BGISEQ products in the United States. Specifically, BGI
15   Ltd. or those for whom it is responsible have used at least the MGISEQ-2000 and BGISEQ-500 in
16   its San Jose, California facility. BGI Ltd. controls and is responsible for, with the other Defendants,
17   directing the installation of the MGISEQ and BGISEQ products at the San Jose, California facility.
18             Induced Infringement by BGI Ltd.
19             50.    BGI Ltd. is liable for the induced infringement of the ’537 Patent pursuant to 35

20   U.S.C. § 271(b). Specifically, BGI Ltd. has and is actively, knowingly, and intentionally inducing

21   infringement of at least claim 1 of the ’537 Patent through a range of activities related to the

22   BGISEQ and MGISEQ Systems. BGI Ltd. is responsible for substantial marketing of BGI products,

23   including the MGISEQ and BGISEQ, and is threatening to encourage and support the sale of those

24   products in the United States.

25             51.    BGI Ltd. has induced infringement by controlling, with the other Defendants, the

26   design, manufacture, and supply of the BGISEQ and MGISEQ systems with the knowledge and

27   specific intent that users will use the BGISEQ and MGISEQ systems to infringe by performing the

28


     COMPLAINT FOR PATENT INFRINGEMENT                17                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 18 of 55



 1   patented methods of the ’537 Patent. For example, BGI has controlled, with the other Defendants,

 2   the design, manufacture, and supply of the BGISEQ and MGISEQ systems such that the BGISEQ

 3   and MGISEQ systems have with pre-programmed software protocols that control operation of the

 4   BGISEQ and MGISEQ systems so that users are given the sole option of operating the BGISEQ

 5   and MGISEQ systems in a manner that infringes.

 6             52.   BGI has induced infringement by controlling, with the other Defendants, the design,

 7   manufacture, and supply of materials or apparatuses to be used with the BGISEQ and MGISEQ

 8   systems, including for example the MGISP-960, with the knowledge and specific intent that users

 9   will use these products to infringe by performing the patented methods of the ’537 Patent.

10             53.   BGI Ltd. has induced infringement by controlling, with the other Defendants, the

11   design, manufacture, and supply of various reagent kits (which use specialized labeled nucleotides),

12   including for example the BGISEQ-500 paired-end 100 kit contains all reagents (including dNTPs

13   that are needed to perform DNA sequencing on the BGISEQ-500), with the knowledge and specific

14   intent that users will use these products to infringe by performing the patented methods of the ’537

15   Patent.

16             54.   BGI Ltd. has induced infringement by disseminating promotional and marketing

17   materials relating to the BGISEQ and MGISEQ systems with the knowledge and specific intent that

18   users will use these sequencing instruments to infringe by performing the patented methods of the

19   ’537 Patent. For example, BGI Ltd. CEO, Ye Yin, promoted the BGISEQ-500 at the J.P. Morgan

20   Conference in 2018.

21             55.   BGI Ltd. has induced infringement by distributing other instructional materials,

22   product manuals, technical materials, and bioinformatics software platforms with the knowledge

23   and the specific intent to encourage and facilitate the infringing use of their MGISEQ and BGISEQ

24   products. For example, BGI Ltd. is responsible for the MGISEQ and BGISEQ User Manuals, the

25   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

26   sheets. These materials direct users to use the MGISEQ and BGISEQ and related products in an

27   infringing manner.

28


     COMPLAINT FOR PATENT INFRINGEMENT               18                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 19 of 55



 1          56.     BGI Ltd. performed all these acts with knowledge that the induced acts constitute

 2   infringement. At a minimum, BGI Ltd. acted with knowledge of or willful blindness with regards

 3   to users’ underlying infringement.

 4          Contributory Infringement By BGI Ltd.

 5          57.     BGI Ltd. is liable for contributory infringement of the ’537 Patent pursuant to 35

 6   U.S.C. § 271(c). Specifically, BGI Ltd. has and is contributing to the infringement of the ’537

 7   Patent by, without authority, supplying within the United States, materials and apparatuses for

 8   practicing the claimed invention of the ’537 Patent, including at least the MGISEQ and BGISEQ,

 9   the MGISP-960, and the MGISEQ and BGISEQ reagent kits (which use specialized labeled

10   nucleotides). These products constitute a material part of the claimed invention of the ’537 Patent.

11          58.     BGI Ltd. knows that the BGISEQ and MGISEQ, materials and apparatuses designed

12   for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ reagent kits, constitute

13   material parts of the inventions of the ’537 Patent and that they are not a staple article or commodity

14   of commerce suitable for substantial non-infringing use. As documented above, the BGISEQ and

15   MGISEQ is a specialized sequencing instrument that carries out a specific method for sequencing

16   DNA using specific labeled nucleotides. As such, neither the BGISEQ and MGISEQ, the materials

17   or apparatuses specifically designed for use with the BGISEQ and MGISEQ, nor the BGISEQ and

18   MGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

19   BGI Ltd. knows that the BGISEQ and MGISEQ, the materials or apparatuses specifically designed

20   for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ reagents kits are not staple

21   articles or commodities of commerce suitable for substantial non-infringing use because these

22   products have no use apart from infringing the ’537 Patent. BGI Ltd. knows that the use of its

23   products infringe the ’537 Patent and supplies them anyway.

24          Willful Infringement By BGI Ltd.

25          59.     As set forth throughout this Complaint, BGI Ltd. has acted willfully and egregiously

26   in performing the acts of infringement and threatening to perform the acts of infringement identified

27   in this Complaint. BGI Ltd.’s infringement of the ’537 Patent has been and is deliberate and willful

28


     COMPLAINT FOR PATENT INFRINGEMENT                19                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 20 of 55



 1   and constitutes egregious misconduct. Despite actual knowledge of the ’537 Patent since at least

 2   before October 5, 2017, the date CGI filed two petitions for inter partes review in attempt to

 3   invalidate the ’537 Patent and failed, and at least as far back as May 24, 2016, when Plaintiffs filed

 4   suit on the ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ. A. No. 16-cv-02788-WHA),

 5   of which BGI Ltd. should have been aware, BGI Ltd. continues to perform the acts of infringement

 6   and threatens to perform the acts of infringement identified in this Complaint. In performing the

 7   acts of infringement and threatening to perform the acts of infringement identified in this Complaint,

 8   BGI Ltd. has been willfully blind to its ongoing infringement.

 9            60.   BGI Ltd.’s infringement of the ’537 Patent has injured Illumina in its business and

10   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

11   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

12   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

13            61.   BGI Ltd.’s infringement of the ’537 Patent has caused irreparable harm to Illumina

14   and will continue to cause such harm unless and until their infringing activities are enjoined by this

15   Court.

16            BGI Americas’ Infringement of the ’537 Patent
17            62.   Illumina’s patented sequencing technology is well-known and has been enforced
18   very publicly against infringers. Together with the other Defendants, BGI Americas has copied that
19   technology. BGI Americas has had knowledge of the ’537 Patent since at least before October 5,

20   2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537 Patent

21   and failed.

22            Direct Infringement By BGI Americas

23            63.   BGI Americas has and is directly infringing the ’537 Patent pursuant to 35 U.S.C. §

24   271(a), literally or under the doctrine of equivalents, by using the MGISEQ and BGISEQ within

25   the United States, among other infringing acts. Specifically, BGI Americas has used the MGISEQ

26   and BGISEQ in the United States at its San Jose, California facility.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                20                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 21 of 55



 1             Induced Infringement By BGI Americas

 2             64.   BGI Americas is liable for their induced infringement of the ’537 Patent pursuant to

 3   35 U.S.C. § 271(b). Specifically, BGI Americas has and is actively, knowingly, and intentionally

 4   inducing infringement of at least claim 1 of the ’537 Patent through a range of activities related to

 5   the MGISEQ and BGISEQ, among other things.

 6             65.   BGI Americas is inducing infringement by promoting the use of the MGISEQ and

 7   BGISEQ with the knowledge and specific intent that users will use the MGISEQ and BGISEQ to

 8   infringe by performing the patented methods of the ’537 Patent. BGI Americas is responsible for

 9   substantial marketing of BGI products, including the MGISEQ and BGISEQ, and is threatening to

10   encourage and support the sale of those products in the United States.

11             66.   BGI Americas is inducing infringement by disseminating promotional and marketing

12   materials relating to the BGISEQ and MGISEQ with the knowledge and specific intent that users

13   will use the BGISEQ and MGISEQ to infringe by performing the patented methods of the ’537

14   Patent.

15             67.   BGI Americas is inducing infringement by distributing other instructional materials,

16   product manuals, technical materials, and bioinformatics software platforms with the knowledge

17   and the specific intent to encourage and facilitate the infringing use of their BGISEQ and MGISEQ

18   products. These materials direct users to use the BGISEQ and MGISEQ and related products in an

19   infringing manner. By providing reagent kits for use on the BGISEQ and MGISEQ, BGI Americas

20   induces infringement.

21             68.   BGI Americas acted with knowledge that the induced acts constitute infringement.

22   BGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

23   infringement.

24             Contributory Infringement by BGI Americas

25             69.   BGI Americas is liable for contributory infringement of the ’537 Patent pursuant to

26   35 U.S.C. § 271(c). Specifically, BGI Americas contributes to the infringement of the ’537 Patent

27   by, without authority, supplying within the United States materials and apparatuses for practicing

28


     COMPLAINT FOR PATENT INFRINGEMENT               21                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 22 of 55



 1   the claimed invention of the ’537 Patent, including at least the BGISEQ and MGISEQ, the MGISP-

 2   960, and the associated reagent kits (which use specialized labeled nucleotides). These products

 3   constitute a material part of the claimed inventions of the ’537 Patent.

 4          70.     BGI Americas knows that the BGISEQ and MGISEQ, materials and apparatuses

 5   designed for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ reagent kits,

 6   constitute material parts of the inventions of the ’537 Patent and that they are not a staple article or

 7   commodity of commerce suitable for substantial non-infringing use. As documented above, the

 8   BGISEQ and MGISEQ are specialized sequencing instruments that carry out a specific method for

 9   sequencing DNA using specific labeled nucleotides. As such, neither the BGISEQ and MGISEQ,

10   the materials or apparatuses specifically designed for use with the BGISEQ and MGISEQ, nor the

11   BGISEQ and MGISEQ reagent kits are a staple article of commerce suitable for substantial non-

12   infringing use. BGI Americas knows that the BGISEQ and MGISEQ, the materials or apparatuses

13   specifically designed for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ

14   reagents kits are not staple articles or commodities of commerce suitable for substantial non-

15   infringing use because these products have no use apart from infringing the ’537 Patent. BGI

16   Americas knows that the use of its products infringe the ’537 Patent and supplies them anyway.

17          Willful Infringement By BGI Americas

18          71.     As set forth throughout this Complaint, BGI Americas has acted willfully and
19   egregiously in performing the acts of infringement and threatening to perform the acts of
20   infringement identified in this Complaint. BGI Americas’ infringement of the ’537 Patent has been
21   and is deliberate and willful and constitutes egregious misconduct. Despite actual knowledge of
22   the ’537 Patent since at least before October 5, 2017, the date CGI filed two petitions for inter partes
23   review in attempt to invalidate the ’537 Patent and failed, and at least as far back as May 24, 2016,
24   when Plaintiffs filed suit on the ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ. A. No.
25   16-cv-02788-WHA), of which BGI Americas should have been aware, BGI Americas continues to
26   perform the acts of infringement and threatens to perform the acts of infringement identified in this
27   Complaint.    In performing the acts of infringement and threatening to perform the acts of
28


     COMPLAINT FOR PATENT INFRINGEMENT                 22                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 23 of 55



 1   infringement identified in this Complaint, BGI Americas has been willfully blind to its ongoing

 2   infringement.

 3             72.    BGI Americas’ infringement of the ’537 Patent has injured Illumina in its business

 4   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

 5   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and

 6   the reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 7             73.    BGI Americas’ infringement of the ’537 Patent has caused irreparable harm to

 8   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

 9   by this Court.

10             MGI Ltd.’s Infringement of the ’537 Patent
11             74.    Illumina’s patented sequencing technology is well-known and has been enforced
12   very publicly against infringers. Together with the other Defendants, MGI Ltd. has copied that
13   technology. MGI Ltd. has had knowledge of the ’537 Patent since at least before October 5, 2017,
14   the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537 Patent and
15   failed.
16             Direct Infringement By MGI Ltd.
17             75.    MGI Ltd. directly infringes the ’537 Patent pursuant to 35 U.S.C. § 271(a), literally
18   or under the doctrine of equivalents, because it is responsible for the use of MGISEQ and BGISEQ
19   products in the United States.        Specifically, because MGI Ltd. claims to be the “leading

20   manufacturer and developer of BGI’s proprietary NGS instrumentation,” MGI Ltd. has used the

21   MGISEQ and BGISEQ in the United States. MGI Ltd.’s website states that its San Jose, California

22   facility has a “Research Center” and a “Commercial and After-Sales Service Center.”

23             Induced Infringement By MGI Ltd.

24             76.    MGI Ltd. is liable for the induced infringement of the ’537 Patent pursuant to 35

25   U.S.C. § 271(b).      Specifically, MGI Ltd. is actively, knowingly, and intentionally inducing

26   infringement of at least claims 1 of the ’537 Patent through a range of activities related to the

27   MGISEQ and BGISEQ, among other infringing acts. MGI Ltd. is responsible for substantial

28


     COMPLAINT FOR PATENT INFRINGEMENT                23                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 24 of 55



 1   marketing of BGI products, including the MGISEQ and BGISEQ, and is threatening to encourage

 2   and support the sale of those products in the United States.

 3          77.     MGI Ltd. has induced infringement by controlling, with the other Defendants, the

 4   design, manufacture, and supply of the MGISEQ and BGISEQ with the knowledge and specific

 5   intent that users will use the MGISEQ and BGISEQ to infringe by performing the patented methods

 6   of the ’537 Patent. For example, MGI Ltd. is the “legal manufacturer” of the MGISEQ and

 7   BGISEQ. MGI Ltd. controls the website on which MGISEQ and BGISEQ is marketed and sold.

 8   MGI Ltd. controls the website that hosts inter alia the MGISEQ and BGISEQ User Manual(s), the

 9   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

10   sheets. These materials direct users to use the MGISEQ and BGISEQ and MGISEQ and BGISEQ

11   reagent kits in an infringing manner. By providing reagent kits and directing users to purchase these

12   reagent kits for use on the MGISEQ and MGISEQ, MGI Ltd. induces infringement.

13          78.     MGI Ltd. has induced infringement by controlling, with the other Defendants, the

14   design, manufacture, and supply of materials or apparatuses to be used with the MGISEQ and

15   BGISEQ Systems, including for example the MGISP-960, with the knowledge and specific intent

16   that users will use these products to infringe by performing the patented methods of the ’537 Patent.

17          79.     MGI Ltd. has induced infringement by controlling, with the other Defendants, the

18   design, manufacture, and supply of various MGISEQ and BGISEQ reagent kits (which use

19   specialized labeled nucleotides), with the knowledge and specific intent that users will use these

20   products to infringe by performing the patented methods of the claimed inventions. For example,

21   Ms. Abigail Frank, Field Service Engineer at MGI represents that her job entails “servic[ing] NGS

22   instruments and lab automated work stations at Complete Genomics in San Jose, as well as external

23   customers throughout North and South America.” Ex. 28.

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               24                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 25 of 55



 1          80.     MGI Ltd. has induced infringement by users of its products by disseminating

 2   promotional and marketing materials relating to the MGISEQ and BGISEQ with the knowledge and

 3   specific intent that users will use the MGISEQ or BGISEQ to infringe by performing the patented

 4   methods of the ’537 Patent. MGI Ltd. controls the website that hosts promotional and marketing

 5   materials.

 6          81.     MGI Ltd. has induced infringement by distributing other instructional materials,

 7   product manuals, technical materials, and bioinformatics software platforms with the knowledge

 8   and the specific intent to encourage and facilitate the infringing use of their MGISEQ and BGISEQ

 9   products. For example, MGI Ltd. is responsible for the MGISEQ and BGISEQ User Manuals, the

10   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

11   sheets, all of which are available on the MGI Ltd.’s website. These materials direct users to use the

12   MGISEQ and BGISEQ and related products in an infringing manner. For example, the MGISEQ

13   and BGISEQ reagent kit handbooks state that the kits are for preparation of DNA sequencing using

14   the MGISEQ and BGISEQ, which are sold with pre-programmed software protocols that control

15   operation of the MGISEQ and BGISEQ so that each use of the MGISEQ and BGISEQ infringes.

16   By providing reagent kits and directing users to purchase these reagent kits for use on the MGISEQ

17   and BGISEQ, MGI Ltd. induces infringement.

18          82.     MGI Ltd. acted with knowledge that the induced acts constitute infringement. MGI

19   Ltd. acted with knowledge of or willful blindness with regards to users’ underlying infringement.

20          Contributory Infringement By MGI Ltd.

21          83.     MGI Ltd. is liable for contributory infringement of the ’537 Patent pursuant to 35

22   U.S.C. § 271(c). Specifically, MGI Ltd. contributes to the infringement of the ’537 Patent by,

23   without authority, supplying within the United States, materials and apparatuses for practicing the

24   claimed invention of the ’537 Patent, including at least the MGISEQ and BGISEQ, the MGISP-

25   960, and the associated reagent kits (which use specialized labeled nucleotides). These products

26   constitute a material part of the claimed invention of the ’537 Patent.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               25                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 26 of 55



 1          84.     MGI Ltd. knows that the MGISEQ and BGISEQ, materials and apparatuses designed

 2   for use with the MGISEQ and BGISEQ, and the associated reagent kits, constitute material parts of

 3   the inventions of the ’537 Patent and that they are not a staple article or commodity of commerce

 4   suitable for substantial non-infringing use. As documented above, the MGISEQ and BGISEQ are

 5   specialized sequencing instruments that carry out a specific method for sequencing DNA using

 6   specific labeled nucleotides.    As such, neither the MGISEQ and BGISEQ, the materials or

 7   apparatuses specifically designed for use with the MGISEQ and BGISEQ, nor the MGISEQ and

 8   BGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

 9   MGI Ltd. knows that the MGISEQ and BGISEQ, the materials or apparatuses specifically designed

10   for use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagents kits are not staple

11   articles or commodities of commerce suitable for substantial non-infringing use because these

12   products have no use apart from infringing the ’537 Patent. MGI Ltd. knows that the use of its

13   products infringe the ’537 Patent and supplies them anyway.

14          Willful Infringement By MGI Ltd.

15          85.     As set forth throughout this Complaint, MGI Ltd. has acted willfully and egregiously
16   in performing the acts of infringement and threatening to perform the acts of infringement identified
17   in this Complaint. MGI Ltd.’s infringement of the ’537 Patent has been and is deliberate and willful
18   and constitutes egregious misconduct. Despite actual knowledge of the ’537 Patent since at least
19   before October 5, 2017, the date CGI filed two petitions for inter partes review in attempt to

20   invalidate the ’537 Patent and failed, and at least as far back as May 24, 2016, when Plaintiffs filed

21   suit on the ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ. A. No. 16-cv-02788-WHA),

22   of which MGI Ltd. should have been aware, MGI Ltd. continues to perform the acts of infringement

23   and threatens to perform the acts of infringement identified in this Complaint. In performing the

24   acts of infringement and threatening to perform the acts of infringement identified in this Complaint,

25   MGI Ltd. has been willfully blind to its ongoing infringement.

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               26                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 27 of 55



 1            86.   MGI Ltd’s infringement of the ’537 Patent has injured Illumina in its business and

 2   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 3   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 4   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 5            87.   MGI Ltd.’s infringement of the ’537 Patent has caused irreparable harm to Illumina

 6   and will continue to cause such harm unless and until their infringing activities are enjoined by this

 7   Court.

 8            MGI Americas’ Infringement of the ’537 Patent
 9            88.   Illumina’s patented sequencing technology is well-known and has been enforced

10   very publicly against infringers. Together with the other Defendants, MGI Americas has copied

11   that technology. MGI Americas has had knowledge of the ’537 Patent since at least before October

12   5, 2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537

13   Patent and failed.

14            Direct Infringement By MGI Americas

15            89.   MGI Americas has and is directly infringing the ’537 Patent pursuant to 35 U.S.C. §
16   271(a), literally or under the doctrine of equivalents, by using the MGISEQ and BGISEQ within
17   the United States. Specifically, because MGI Americas claims to be the “leading manufacturer and
18   developer of BGI’s proprietary NGS instrumentation,” MGI Americas has used the MGISEQ and
19   BGISEQ in the United States. MGI Americas’ San Jose, California facility that has a “Research

20   Center” and a “Commercial and After-Sales Service Center.”

21            Induced Infringement By MGI Americas

22            90.   MGI Americas is liable for their induced infringement of the ’537 Patent pursuant to

23   35 U.S.C. § 271(b). Specifically, MGI Americas has and is actively, knowingly, and intentionally

24   inducing of at least claims 1 of the ’537 Patent through a range of activities related to the MGISEQ

25   and BGISEQ, among other infringing acts. MGI Americas is responsible for substantial marketing

26   of BGI products, including the MGISEQ and BGISEQ, and is threatening to encourage and support

27   the sale of those products in the United States.

28


     COMPLAINT FOR PATENT INFRINGEMENT                  27                                Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 28 of 55



 1          91.      MGI Americas has induced infringement by controlling, with the other Defendants,

 2   the design, manufacture and supply of the MGISEQ and BGISEQ with the knowledge and specific

 3   intent that users will use the MGISEQ and BGISEQ to infringe by performing the patented methods

 4   of the ’537 Patent. MGI Americas distributes, inter alia, the MGISEQ and BGISEQ User

 5   Manual(s), the various reagent kit manuals, technical handbooks, product detail sheets, and

 6   technical specification sheets. These materials direct users to use the MGISEQ and BGISEQ and

 7   MGISEQ and BGISEQ reagent kits in an infringing manner. By providing reagent kits and directing

 8   users to purchase these reagent kits for use on the MGISEQ and MGISEQ, BGI Americas induces

 9   infringement.

10          92.      MGI Americas has induced infringement by distributing materials or apparatuses to

11   be used with the MGISEQ and BGISEQ Systems, including for example the MGISP-960, with the

12   knowledge and specific intent that users will use these products to infringe by performing the

13   patented methods of the ’537 Patent.

14          93.      MGI Americas has induced infringement by distributing MGISEQ and BGISEQ

15   reagent kits (which use specialized labeled nucleotides) with the knowledge and specific intent that

16   users will use these products to infringe by performing the patented methods of the ’537 Patent. For

17   example, Ms. Abigail Frank, Field Service Engineer at MGI represents that her job entails

18   “servic[ing] NGS instruments and lab automated work stations at Complete Genomics in San Jose,

19   as well as external customers throughout North and South America.” Ex. 28.

20          94.      MGI Americas has induced infringement by users of its products by disseminating

21   promotional and marketing materials relating to the MGISEQ and BGISEQ with the knowledge and

22   specific intent that users will use the MGISEQ or BGISEQ to infringe by performing the patented

23   methods of the ’537 Patent.

24          95.      MGI Americas has induced infringement by distributing other instructional

25   materials, product manuals, technical materials, and bioinformatics software platforms with the

26   knowledge and the specific intent to encourage and facilitate the infringing use of their MGISEQ

27   and BGISEQ products. For example, MGI Americas is responsible for the MGISEQ and BGISEQ

28


     COMPLAINT FOR PATENT INFRINGEMENT              28                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 29 of 55



 1   User Manuals, the various reagent kit manuals, technical handbooks, product detail sheets, and

 2   technical specification sheets. These materials direct users to use the MGISEQ and BGISEQ and

 3   related products in an infringing manner. For example, the MGISEQ and BGISEQ reagent kit

 4   handbooks state that the kits are for preparation of DNA sequencing using the MGISEQ and

 5   BGISEQ, which are sold with pre-programmed software protocols that control operation of the

 6   MGISEQ and BGISEQ so that each use of the MGISEQ and BGISEQ infringes. By providing

 7   reagent kits and directing users to purchase these reagent kits for use on the MGISEQ and BGISEQ,

 8   MGI Americas induces infringement.

 9          96.      MGI Americas acted with knowledge that the induced acts constitute infringement.

10   MGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

11   infringement.

12          Contributory Infringement By MGI Americas

13          97.      MGI Americas is liable for contributory infringement of the ’537 Patent pursuant to
14   35 U.S.C. § 271(c). Specifically, MGI Americas has and is contributing to the infringement of the
15   ’537 Patent by, without authority, distributing within the United States, materials and apparatuses
16   for practicing the claimed invention of the ’537 Patent, including at least the MGISEQ and BGISEQ,
17   the MGISP-960, and the associated reagent kits (which use specialized labeled nucleotides). These
18   products constitute a material part of the claimed invention of the ’537 Patent.
19          98.      MGI Americas knows that the MGISEQ and BGISEQ, materials and apparatuses

20   designed for use with the MGISEQ and BGISEQ, and the associated reagent kits, constitute material

21   parts of the inventions of the ’537 Patent and that they are not a staple article or commodity of

22   commerce suitable for substantial non-infringing use. As documented above, the MGISEQ and

23   BGISEQ are specialized sequencing instruments that carry out a specific method for sequencing

24   DNA using specific labeled nucleotides. As such, neither the MGISEQ and BGISEQ, the materials

25   or apparatuses specifically designed for use with the MGISEQ and BGISEQ, nor the MGISEQ and

26   BGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

27   MGI Americas knows that the MGISEQ and BGISEQ, the materials or apparatuses specifically

28


     COMPLAINT FOR PATENT INFRINGEMENT               29                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 30 of 55



 1   designed for use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagents kits are

 2   not staple articles or commodities of commerce suitable for substantial non-infringing use because

 3   these products have no use apart from infringing the ’537 Patent. MGI Americas knows that the

 4   use of its products infringe the ’537 Patent and supplies them anyway.

 5          Willful Infringement By MGI Americas

 6          99.       As set forth throughout this Complaint, MGI Americas has acted willfully and

 7   egregiously in performing the acts of infringement and threatening to perform the acts of

 8   infringement identified in this Complaint.     MGI Americas’ infringement of the ’537 Patent has

 9   been and is deliberate and willful and constitutes egregious misconduct. Despite actual knowledge

10   of the ’537 Patent since at least before October 5, 2017, the date CGI filed two petitions for inter

11   partes review in attempt to invalidate the ’537 Patent and failed, and at least as far back as May 24,

12   2016, when Plaintiffs filed suit on the ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ.

13   A. No. 16-cv-02788-WHA), of which MGI Americas should have been aware, MGI Americas

14   continues to perform the acts of infringement and threatens to perform the acts of infringement

15   identified in this Complaint. In performing the acts of infringement and threatening to perform the

16   acts of infringement identified in this Complaint, MGI Americas has been willfully blind to its

17   ongoing infringement.

18          100.      MGI Americas’ infringement of the ’537 Patent has injured Illumina in its business

19   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

20   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and

21   the reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

22          101.      MGI Americas’ infringement of the ’537 Patent has caused irreparable harm to

23   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

24   by this Court.

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                30                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 31 of 55



 1          CGI’s Infringement of the ’537 Patent
 2          102.    Illumina’s patented sequencing technology is well-known and has been enforced

 3   very publicly against infringers.      Together with the other Defendants, CGI has copied that

 4   technology. CGI has had knowledge of the ’537 Patent since at least before October 5, 2017, the

 5   date it filed two petitions for inter partes review in attempt to invalidate the ’537 Patent and failed.

 6          Direct Infringement By CGI

 7          103.    CGI has and is directly infringing the ’537 Patent pursuant to 35 U.S.C. § 271(a),

 8   literally or under the doctrine of equivalents, by using the MGISEQ and BGISEQ within the United

 9   States, among other infringing acts. CGI has installed MGISEQ and BGISEQ systems at CGI

10   locations in the United States, including its San Jose, California facility. CGI has used the MGISEQ

11   and BGISEQ in the United States.

12          Induced Infringement by CGI

13          104.    CGI is liable for their induced infringement of the ’537 Patent pursuant to 35 U.S.C.
14   § 271(b). Specifically, CGI has and is actively, knowingly, and intentionally inducing infringement
15   of at least claim 1 of the ’537 Patent through a range of activities related to the MGISEQ and
16   BGISEQ, among other infringing acts. CGI is responsible for substantial marketing of BGI
17   products, including the MGISEQ and BGISEQ, and is threatening to encourage and support the sale
18   of those products in the United States.
19          105.    CGI has induced infringement by controlling, with the other Defendants, the design,

20   manufacture, and supply of materials or apparatuses to be used with the MGISEQ and BGISEQ

21   Systems, including for example the MGISP-960, with the knowledge and specific intent that users

22   will use these products to infringe by performing the patented methods of the ’537 Patent.

23          106.    CGI has induced infringement by controlling, with the other Defendants, the design,

24   manufacture, and supply of various MGISEQ and BGISEQ reagent kits (which use specialized

25   labeled nucleotides), with the knowledge and specific intent that users will use these products to

26   infringe by performing the patented methods of the ’537 Patent.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                31                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 32 of 55



 1             107.   CGI has induced infringement by disseminating promotional and marketing

 2   materials relating to the MGISEQ and BGISEQ with the knowledge and specific intent that users

 3   will use the MGISEQ and BGISEQ to infringe by performing the patented methods of the ’537

 4   Patent.

 5             108.   CGI has induced infringement by creating distribution channels for the

 6   aforementioned MGISEQ and BGISEQ, materials and apparatuses for use with the MGISEQ and

 7   BGISEQ Systems, and the associated reagent kits, with the knowledge and specific intent that users

 8   will use these products to infringe by performing the patented methods of the ’537 Patent.

 9             109.   CGI has induced infringement by distributing other instructional materials, product

10   manuals, technical materials, and bioinformatics software platforms with the knowledge and the

11   specific intent to encourage and facilitate the infringing use of their MGISEQ and BGISEQ

12   products. These materials direct users to use the MGISEQ and BGISEQ and related products in an

13   infringing manner. For example, the MGISEQ and BGISEQ reagent kit manuals state that the kits

14   are for preparation of DNA sequencing using the MGISEQ and BGISEQ, which are sold with pre-

15   programmed software protocols that control operation of the MGISEQ and BGISEQ so that each

16   use of the MGISEQ and BGISEQ infringes. By providing reagent kits and directing users to

17   purchase these reagent kits for use on the MGISEQ and BGISEQ, CGI induces infringement.

18             110.   CGI acted with knowledge that the induced acts constitute infringement. CGI acted

19   with knowledge of or willful blindness with regards to users’ underlying infringement.

20             Contributory Infringement by CGI

21             111.   CGI is liable for contributory infringement of the ’537 Patent pursuant to 35 U.S.C.

22   § 271(c). Specifically, CGI has and is contributing to infringement of the ’537 Patent by, without

23   authority, supplying within the United States, materials and apparatuses for practicing the claimed

24   invention of the ’537 Patent, including at least the MGISEQ and BGISEQ, the MGISP-960, and the

25   associated reagent kits (which use specialized labeled nucleotides). These products constitute a

26   material part of the claimed invention of the ’537 Patent.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                32                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 33 of 55



 1          112.    CGI knows that the MGISEQ and BGISEQ, materials and apparatuses designed for

 2   use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagent kits, constitute material

 3   parts of the inventions of the ’537 Patent and that they are not a staple article or commodity of

 4   commerce suitable for substantial non-infringing use. As documented above, the MGISEQ and

 5   BGISEQ are specialized sequencing instruments that carry out a specific method for sequencing

 6   DNA using specific labeled nucleotides. As such, neither the MGISEQ and BGISEQ, the materials

 7   or apparatuses specifically designed for use with the MGISEQ and BGISEQ, nor the MGISEQ and

 8   BGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

 9   CGI knows that the MGISEQ and BGISEQ, the materials or apparatuses specifically designed for

10   use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagents kits are not staple

11   articles or commodities of commerce suitable for substantial non-infringing use because these

12   products have no use apart from infringing the ’537 Patent. CGI knows that the use of its products

13   infringe the ’537 Patent and supplies them anyway.

14          Willful Infringement By CGI

15          113.    As set forth throughout this Complaint, CGI has acted willfully and egregiously in
16   performing the acts of infringement and threatening to perform the acts of infringement identified
17   in this Complaint. CGI’s infringement of the ’537 Patent has been and is deliberate and willful and
18   constitutes egregious misconduct. Despite actual knowledge of the ’537 Patent since at least before
19   October 5, 2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the

20   ’537 Patent and failed, and at least as far back as May 24, 2016, when Plaintiffs filed suit on the

21   ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ. A. No. 16-cv-02788-WHA), of which

22   CGI should have been aware, CGI continues to perform the acts of infringement and threatens to

23   perform the acts of infringement identified in this Complaint. In performing the acts of infringement

24   and threatening to perform the acts of infringement identified in this Complaint, CGI has been

25   willfully blind to its ongoing infringement.

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               33                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 34 of 55



 1             114.     CGI’s infringement of the ’537 Patent has injured Illumina in its business and

 2   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 3   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 4   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 5             115.     CGI’s infringement of the ’537 Patent has caused irreparable harm to Illumina and

 6   will continue to cause such harm unless and until their infringing activities are enjoined by this

 7   Court.

 8                                                  COUNT II
 9                         Infringement of U.S. Patent No. 9,410,200 (“’200 Patent”)
10             116.     Illumina re-alleges and incorporates by this reference the allegations contained
11   throughout this Complaint into each allegation of infringement and request for remedies.
12             117.     Defendants and users of Defendants’ infringing products have and continue to
13   directly infringe, literally or by equivalence, claim 1 of the ’200 Patent by practicing one or more
14   claims of the ’200 Patent by using the MGISEQ and BGISEQ products and other infringing
15   products.        The following allegations identify the acts of direct, induced and contributory
16   infringement by each named defendant as supplemented by the allegations throughout this
17   Complaint.
18             BGI Ltd.’s Infringement of the ’200 Patent
19             118.     Illumina’s patented sequencing technology is well-known and has been enforced

20   very publicly against infringers. Together with the other Defendants, BGI Ltd. has copied that

21   technology. BGI Ltd. has had knowledge of the ’200 Patent since at least before October 5, 2017,

22   the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537 Patent, a

23   patent related to the ’200 Patent, and failed.

24             119.     BGI Ltd. has failed to resist the temptation of importing its infringing technology

25   into the large United States market and has done so in the face of the ’200 Patent. BGI Ltd. knows

26   that its activities in connection with the MGISEQ and BGISEQ products will infringe the ’200

27   Patent.

28


     COMPLAINT FOR PATENT INFRINGEMENT                  34                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 35 of 55



 1          Direct Infringement By BGI Ltd.

 2          120.    BGI Ltd. has directly infringed and continues to directly infringe the ’200 Patent

 3   pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, because it is

 4   responsible for the use of MGISEQ and BGISEQ products in the United States. Specifically, BGI

 5   Ltd. or those for whom it is responsible have used at least the MGISEQ-2000 and BGISEQ-500 in

 6   its San Jose, California facility. BGI Ltd. controls and is responsible for, with the other Defendants,

 7   directing the installation of the MGISEQ and BGISEQ products at the San Jose, California facility.

 8          Induced Infringement by BGI Ltd.

 9          121.    BGI Ltd. is liable for the induced infringement of the ’200 Patent pursuant to 35

10   U.S.C. § 271(b). Specifically, BGI Ltd. has and is actively, knowingly, and intentionally inducing

11   infringement of at least claim 1 of the ’200 Patent through a range of activities related to the

12   BGISEQ and MGISEQ Systems. BGI Ltd. is responsible for substantial marketing of BGI products,

13   including the MGISEQ and BGISEQ, and is threatening to encourage and support the sale of those

14   products in the United States.

15          122.    BGI Ltd. has induced infringement by controlling, with the other Defendants, the

16   design, manufacture, and supply of the BGISEQ and MGISEQ systems with the knowledge and

17   specific intent that users will use the BGISEQ and MGISEQ systems to infringe by performing the

18   patented methods of the ’200 Patent. For example, BGI has controlled, with the other Defendants,

19   the design, manufacture, and supply of the BGISEQ and MGISEQ systems such that the BGISEQ

20   and MGISEQ systems have with pre-programmed software protocols that control operation of the

21   BGISEQ and MGISEQ systems so that users are given the sole option of operating the BGISEQ

22   and MGISEQ systems in a manner that infringes.

23          123.    BGI has induced infringement by controlling, with the other Defendants, the design,

24   manufacture, and supply of materials or apparatuses to be used with the BGISEQ and MGISEQ

25   systems, including for example the MGISP-960, with the knowledge and specific intent that users

26   will use these products to infringe by performing the patented methods of the ’200 Patent.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                35                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 36 of 55



 1             124.   BGI Ltd. has induced infringement by controlling, with the other Defendants, the

 2   design, manufacture, and supply of various reagent kits (which use specialized labeled nucleotides),

 3   including for example the BGISEQ-500 paired-end 100 kit contains all reagents (including dNTPs

 4   that are needed to perform DNA sequencing on the BGISEQ-500), with the knowledge and specific

 5   intent that users will use these products to infringe by performing the patented methods of the ’200

 6   Patent.

 7             125.   BGI Ltd. has induced infringement by disseminating promotional and marketing

 8   materials relating to the BGISEQ and MGISEQ systems with the knowledge and specific intent that

 9   users will use these sequencing instruments to infringe by performing the patented methods of the

10   ’200 Patent. For example, BGI Ltd. CEO, Ye Yin, promoted the BGISEQ-500 at the J.P. Morgan

11   Conference in 2018.

12             126.   BGI Ltd. has induced infringement by distributing other instructional materials,

13   product manuals, technical materials, and bioinformatics software platforms with the knowledge

14   and the specific intent to encourage and facilitate the infringing use of their MGISEQ and BGISEQ

15   products. For example, BGI Ltd. is responsible for the MGISEQ and BGISEQ User Manuals, the

16   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

17   sheets. These materials direct users to use the MGISEQ and BGISEQ and related products in an

18   infringing manner.

19             127.   BGI Ltd. performed all these acts with knowledge that the induced acts constitute

20   infringement. At a minimum, BGI Ltd. acted with knowledge of or willful blindness with regards

21   to users’ underlying infringement.

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               36                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 37 of 55



 1          Contributory Infringement By BGI Ltd.

 2          128.    BGI Ltd. is liable for contributory infringement of the ’200 Patent pursuant to 35

 3   U.S.C. § 271(c). Specifically, BGI Ltd. has and is contributing to the infringement of the ’200

 4   Patent by, without authority, supplying within the United States, materials and apparatuses for

 5   practicing the claimed invention of the ’200 Patent, including at least the MGISEQ and BGISEQ,

 6   the MGISP-960, and the MGISEQ and BGISEQ reagent kits (which use specialized labeled

 7   nucleotides). These products constitute a material part of the claimed invention of the ’200 Patent.

 8          129.    BGI Ltd. knows that the BGISEQ and MGISEQ, materials and apparatuses designed

 9   for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ reagent kits, constitute

10   material parts of the inventions of the ’200 Patent and that they are not a staple article or commodity

11   of commerce suitable for substantial non-infringing use. As documented above, the BGISEQ and

12   MGISEQ is a specialized sequencing instrument that carries out a specific method for sequencing

13   DNA using specific labeled nucleotides. As such, neither the BGISEQ and MGISEQ, the materials

14   or apparatuses specifically designed for use with the BGISEQ and MGISEQ, nor the BGISEQ and

15   MGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

16   BGI Ltd. knows that the BGISEQ and MGISEQ, the materials or apparatuses specifically designed

17   for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ reagents kits are not staple

18   articles or commodities of commerce suitable for substantial non-infringing use because these

19   products have no use apart from infringing the ’200 Patent. BGI Ltd. knows that the use of its

20   products infringe the ’200 Patent and supplies them anyway.

21          Willful Infringement By BGI Ltd.

22          130.    As set forth throughout this Complaint, BGI Ltd. has acted willfully and egregiously

23   in performing the acts of infringement and threatening to perform the acts of infringement identified

24   in this Complaint. BGI Ltd.’s infringement of the ’200 Patent has been and is deliberate and willful

25   and constitutes egregious misconduct. Despite knowledge of the ’200 Patent since at least before

26   October 5, 2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the

27   ’537 Patent, a patent related to the ’200 Patent, and failed, and at least as far back as May 24, 2016,

28


     COMPLAINT FOR PATENT INFRINGEMENT                37                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 38 of 55



 1   when Plaintiffs filed suit on the ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ. A. No.

 2   16-cv-02788-WHA), of which BGI Ltd. should have been aware, BGI Ltd. continues to perform

 3   the acts of infringement and threatens to perform the acts of infringement identified in this

 4   Complaint.      In performing the acts of infringement and threatening to perform the acts of

 5   infringement identified in this Complaint, BGI Ltd. has been willfully blind to its ongoing

 6   infringement.

 7            131.   BGI Ltd.’s infringement of the ’200 Patent has injured Illumina in its business and

 8   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 9   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

10   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

11            132.   BGI Ltd.’s infringement of the ’200 Patent has caused irreparable harm to Illumina

12   and will continue to cause such harm unless and until their infringing activities are enjoined by this

13   Court.

14            BGI Americas’ Infringement of the ’200 Patent
15            133.   Illumina’s patented sequencing technology is well-known and has been enforced
16   very publicly against infringers. Together with the other Defendants, BGI Americas has copied that
17   technology. BGI Americas has had knowledge of the ’200 Patent since at least before October 5,
18   2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537 Patent,
19   a patent related to the ’200 Patent, and failed.

20            Direct Infringement By BGI Americas

21            134.   BGI Americas has and is directly infringing the ’200 Patent pursuant to 35 U.S.C. §

22   271(a), literally or under the doctrine of equivalents, by using the MGISEQ and BGISEQ within

23   the United States, among other infringing acts. Specifically, BGI Americas has used the MGISEQ

24   and BGISEQ in the United States at its San Jose, California facility.

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                  38                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 39 of 55



 1             Induced Infringement By BGI Americas

 2             135.   BGI Americas is liable for their induced infringement of the ’200 Patent pursuant to

 3   35 U.S.C. § 271(b). Specifically, BGI Americas has and is actively, knowingly, and intentionally

 4   inducing infringement of at least claim 1 of the ’200 Patent through a range of activities related to

 5   the MGISEQ and BGISEQ, among other things.

 6             136.   BGI Americas is inducing infringement by promoting the use of the MGISEQ and

 7   BGISEQ with the knowledge and specific intent that users will use the MGISEQ and BGISEQ to

 8   infringe by performing the patented methods of the ’200 Patent. BGI Americas is responsible for

 9   substantial marketing of BGI products, including the MGISEQ and BGISEQ, and is threatening to

10   encourage and support the sale of those products in the United States.

11             137.   BGI Americas is inducing infringement by disseminating promotional and marketing

12   materials relating to the BGISEQ and MGISEQ with the knowledge and specific intent that users

13   will use the BGISEQ and MGISEQ to infringe by performing the patented methods of the ’200

14   Patent.

15             138.   BGI Americas is inducing infringement by distributing other instructional materials,

16   product manuals, technical materials, and bioinformatics software platforms with the knowledge

17   and the specific intent to encourage and facilitate the infringing use of their BGISEQ and MGISEQ

18   products. These materials direct users to use the BGISEQ and MGISEQ and related products in an

19   infringing manner. By providing reagent kits for use on the BGISEQ and MGISEQ, BGI Americas

20   induces infringement.

21             139.   BGI Americas acted with knowledge that the induced acts constitute infringement.

22   BGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

23   infringement.

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                39                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 40 of 55



 1          Contributory Infringement by BGI Americas

 2          140.    BGI Americas is liable for contributory infringement of the ’200 Patent pursuant to

 3   35 U.S.C. § 271(c). Specifically, BGI Americas contributes to the infringement of the ’200 Patent

 4   by, without authority, supplying within the United States materials and apparatuses for practicing

 5   the claimed invention of the ’200 Patent, including at least the BGISEQ and MGISEQ, the MGISP-

 6   960, and the associated reagent kits (which use specialized labeled nucleotides). These products

 7   constitute a material part of the claimed inventions of the ’200 Patent.

 8          141.    BGI Americas knows that the BGISEQ and MGISEQ, materials and apparatuses

 9   designed for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ reagent kits,

10   constitute material parts of the inventions of the ’200 Patent and that they are not a staple article or

11   commodity of commerce suitable for substantial non-infringing use. As documented above, the

12   BGISEQ and MGISEQ are specialized sequencing instruments that carry out a specific method for

13   sequencing DNA using specific labeled nucleotides. As such, neither the BGISEQ and MGISEQ,

14   the materials or apparatuses specifically designed for use with the BGISEQ and MGISEQ, nor the

15   BGISEQ and MGISEQ reagent kits are a staple article of commerce suitable for substantial non-

16   infringing use. BGI Americas knows that the BGISEQ and MGISEQ, the materials or apparatuses

17   specifically designed for use with the BGISEQ and MGISEQ, and the BGISEQ and MGISEQ

18   reagents kits are not staple articles or commodities of commerce suitable for substantial non-

19   infringing use because these products have no use apart from infringing the ’200 Patent. BGI

20   Americas knows that the use of its products infringe the ’200 Patent and supplies them anyway.

21          Willful Infringement By BGI Americas

22          142.    As set forth throughout this Complaint, BGI Americas has acted willfully and
23   egregiously in performing the acts of infringement and threatening to perform the acts of
24   infringement identified in this Complaint. BGI Americas’ infringement of the ’200 Patent has been
25   and is deliberate and willful and constitutes egregious misconduct. Despite knowledge of the ’200
26   Patent since at least before October 5, 2017, the date CGI filed two petitions for inter partes review
27   in attempt to invalidate the ’537 Patent, a patent related to the ’200 Patent, and failed, and at least
28


     COMPLAINT FOR PATENT INFRINGEMENT                40                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 41 of 55



 1   as far back as May 24, 2016, when Plaintiffs filed suit on the ’537 Patent in Illumina, Inc. et al. v.

 2   Qiagen N.V. et al. (Civ. A. No. 16-cv-02788-WHA), of which BGI Americas should have been

 3   aware, BGI Americas continues to perform the acts of infringement and threatens to perform the

 4   acts of infringement identified in this Complaint. In performing the acts of infringement and

 5   threatening to perform the acts of infringement identified in this Complaint, BGI Americas. has

 6   been willfully blind to its ongoing infringement.

 7          143.      BGI Americas’ infringement of the ’200 Patent has injured Illumina in its business

 8   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

 9   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and

10   the reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

11          144.      BGI Americas’ infringement of the ’200 Patent has caused irreparable harm to

12   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

13   by this Court.

14          MGI Ltd.’s Infringement of the ’200 Patent
15          145.      Illumina’s patented sequencing technology is well-known and has been enforced
16   very publicly against infringers. Together with the other Defendants, MGI Ltd. has copied that
17   technology. MGI Ltd. has had knowledge of the ’200 Patent since at least before October 5, 2017,
18   the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537 Patent, a
19   patent related to the ’200 Patent, and failed.

20          Direct Infringement By MGI Ltd.

21          146.      MGI Ltd. directly infringes the ’200 Patent pursuant to 35 U.S.C. § 271(a), literally

22   or under the doctrine of equivalents, because it is responsible for the use of MGISEQ and BGISEQ

23   products in the United States.        Specifically, because MGI Ltd. claims to be the “leading

24   manufacturer and developer of BGI’s proprietary NGS instrumentation,” MGI Ltd. has used the

25   MGISEQ and BGISEQ in the United States. MGI Ltd.’s website clearly states that its San Jose,

26   California facility has a “Research Center” and a “Commercial and After-Sales Service Center.”

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                41                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 42 of 55



 1          Induced Infringement By MGI Ltd.

 2          147.    MGI Ltd. is liable for the induced infringement of the ’200 Patent pursuant to 35

 3   U.S.C. § 271(b).    Specifically, MGI Ltd. is actively, knowingly, and intentionally inducing

 4   infringement of at least claims 1 of the ’200 Patent through a range of activities related to the

 5   MGISEQ and BGISEQ, among other infringing acts. MGI Ltd. is responsible for substantial

 6   marketing of BGI products, including the MGISEQ and BGISEQ, and is threatening to encourage

 7   and support the sale of those products in the United States.

 8          148.    MGI Ltd. has induced infringement by controlling, with the other Defendants, the

 9   design, manufacture, and supply of the MGISEQ and BGISEQ with the knowledge and specific

10   intent that users will use the MGISEQ and BGISEQ to infringe by performing the patented methods

11   of the ’200 Patent. For example, MGI Ltd. is the “legal manufacturer” of the MGISEQ and

12   BGISEQ. MGI Ltd. controls the website on which MGISEQ and BGISEQ is marketed and sold.

13   MGI Ltd. controls the website that hosts inter alia the MGISEQ and BGISEQ User Manual(s), the

14   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

15   sheets. These materials direct users to use the MGISEQ and BGISEQ and MGISEQ and BGISEQ

16   reagent kits in an infringing manner. By providing reagent kits and directing users to purchase these

17   reagent kits for use on the MGISEQ and MGISEQ, MGI Ltd. induces infringement.

18          149.    MGI Ltd. has induced infringement by controlling, with the other Defendants, the

19   design, manufacture, and supply of materials or apparatuses to be used with the MGISEQ and

20   BGISEQ Systems, including for example the MGISP-960, with the knowledge and specific intent

21   that users will use these products to infringe by performing the patented methods of the ’200 Patent.

22          150.    MGI Ltd. has induced infringement by controlling, with the other Defendants, the

23   design, manufacture, and supply of various MGISEQ and BGISEQ reagent kits (which use

24   specialized labeled nucleotides), with the knowledge and specific intent that users will use these

25   products to infringe by performing the patented methods of the claimed inventions. For example,

26   Ms. Abigail Frank, Field Service Engineer at MGI represents that her job entails “servic[ing] NGS

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               42                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 43 of 55



 1   instruments and lab automated work stations at Complete Genomics in San Jose, as well as external

 2   customers throughout North and South America.” Ex. 28.

 3          151.    MGI Ltd. has induced infringement by users of its products by disseminating

 4   promotional and marketing materials relating to the MGISEQ and BGISEQ with the knowledge and

 5   specific intent that users will use the MGISEQ or BGISEQ to infringe by performing the patented

 6   methods of the ’200 Patent. MGI Ltd. controls the website that hosts promotional and marketing

 7   materials.

 8          152.    MGI Ltd. has induced infringement by distributing other instructional materials,

 9   product manuals, technical materials, and bioinformatics software platforms with the knowledge

10   and the specific intent to encourage and facilitate the infringing use of their MGISEQ and BGISEQ

11   products. For example, MGI Ltd. is responsible for the MGISEQ and BGISEQ User Manuals, the

12   various reagent kit manuals, technical handbooks, product detail sheets, and technical specification

13   sheets, all of which are available on the MGI Ltd.’s website. These materials direct users to use the

14   MGISEQ and BGISEQ and related products in an infringing manner. For example, the MGISEQ

15   and BGISEQ reagent kit handbooks state that the kits are for preparation of DNA sequencing using

16   the MGISEQ and BGISEQ, which are sold with pre-programmed software protocols that control

17   operation of the MGISEQ and BGISEQ so that each use of the MGISEQ and BGISEQ infringes.

18   By providing reagent kits and directing users to purchase these reagent kits for use on the MGISEQ

19   and BGISEQ, MGI Ltd. induces infringement.

20          153.    MGI Ltd. acted with knowledge that the induced acts constitute infringement. MGI

21   Ltd. acted with knowledge of or willful blindness with regards to users’ underlying infringement.

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               43                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 44 of 55



 1          Contributory Infringement By MGI Ltd.

 2          154.    MGI Ltd. is liable for contributory infringement of the ’200 Patent pursuant to 35

 3   U.S.C. § 271(c). Specifically, MGI Ltd. contributes to the infringement of the ’200 Patent by,

 4   without authority, supplying within the United States, materials and apparatuses for practicing the

 5   claimed invention of the ’200 Patent, including at least the MGISEQ and BGISEQ, the MGISP-

 6   960, and the associated reagent kits (which use specialized labeled nucleotides). These products

 7   constitute a material part of the claimed invention of the ’200 Patent.

 8          155.    MGI Ltd. knows that the MGISEQ and BGISEQ, materials and apparatuses designed

 9   for use with the MGISEQ and BGISEQ, and the associated reagent kits, constitute material parts of

10   the inventions of the ’200 Patent and that they are not a staple article or commodity of commerce

11   suitable for substantial non-infringing use. As documented above, the MGISEQ and BGISEQ are

12   specialized sequencing instruments that carry out a specific method for sequencing DNA using

13   specific labeled nucleotides.    As such, neither the MGISEQ and BGISEQ, the materials or

14   apparatuses specifically designed for use with the MGISEQ and BGISEQ, nor the MGISEQ and

15   BGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

16   MGI Ltd. knows that the MGISEQ and BGISEQ, the materials or apparatuses specifically designed

17   for use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagents kits are not staple

18   articles or commodities of commerce suitable for substantial non-infringing use because these

19   products have no use apart from infringing the ’200 Patent. MGI Ltd. knows that the use of its

20   products infringe the ’200 Patent and supplies them anyway.

21          Willful Infringement By MGI Ltd.

22          156.    As set forth throughout this Complaint, MGI Ltd. has acted willfully and egregiously

23   in performing the acts of infringement and threatening to perform the acts of infringement identified

24   in this Complaint. MGI Ltd.’s infringement of the ’200 Patent has been and is deliberate and willful

25   and constitutes egregious misconduct. Despite knowledge of the ’200 Patent since at least before

26   October 5, 2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the

27   ’537 Patent, a patent related to the ’200 Patent, and failed, and at least as far back as May 24, 2016,

28


     COMPLAINT FOR PATENT INFRINGEMENT                44                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 45 of 55



 1   when Plaintiffs filed suit on the ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ. A. No.

 2   16-cv-02788-WHA), of which MGI Ltd. should have been aware, MGI Ltd. continues to perform

 3   the acts of infringement and threatens to perform the acts of infringement identified in this

 4   Complaint.      In performing the acts of infringement and threatening to perform the acts of

 5   infringement identified in this Complaint, MGI Ltd. has been willfully blind to its ongoing

 6   infringement.

 7            157.   MGI Ltd’s infringement of the ’200 Patent has injured Illumina in its business and

 8   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 9   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

10   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

11            158.   MGI Ltd.’s infringement of the ’200 Patent has caused irreparable harm to Illumina

12   and will continue to cause such harm unless and until their infringing activities are enjoined by this

13   Court.

14            MGI Americas’ Infringement of the ’200 Patent
15            159.   Illumina’s patented sequencing technology is well-known and has been enforced
16   very publicly against infringers. Together with the other Defendants, MGI Americas has copied
17   that technology. MGI Americas has had knowledge of the ’200 Patent since at least before October
18   5, 2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the ’537
19   Patent, a patent related to the ’200 Patent, and failed.

20            Direct Infringement By MGI Americas

21            160.   MGI Americas has and is directly infringing the ’200 Patent pursuant to 35 U.S.C. §

22   271(a), literally or under the doctrine of equivalents, by using the MGISEQ and BGISEQ within

23   the United States. Specifically, because MGI Americas claims to be the “leading manufacturer and

24   developer of BGI’s proprietary NGS instrumentation,” MGI Americas has used the MGISEQ and

25   BGISEQ in the United States. MGI Americas’ San Jose, California facility that has a “Research

26   Center” and a “Commercial and After-Sales Service Center.”

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 45                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 46 of 55



 1          Induced Infringement By MGI Americas

 2          161.     MGI Americas is liable for their induced infringement of the ’200 Patent pursuant to

 3   35 U.S.C. § 271(b). Specifically, MGI Americas has and is actively, knowingly, and intentionally

 4   inducing of at least claims 1 of the ’200 Patent through a range of activities related to the MGISEQ

 5   and BGISEQ, among other infringing acts. MGI Americas is responsible for substantial marketing

 6   of BGI products, including the MGISEQ and BGISEQ, and is threatening to encourage and support

 7   the sale of those products in the United States.

 8          162.     MGI Americas has induced infringement by controlling, with the other Defendants,

 9   the design, manufacture and supply of the MGISEQ and BGISEQ with the knowledge and specific

10   intent that users will use the MGISEQ and BGISEQ to infringe by performing the patented methods

11   of the ’200 Patent. MGI Americas distributes, inter alia, the MGISEQ and BGISEQ User

12   Manual(s), the various reagent kit manuals, technical handbooks, product detail sheets, and

13   technical specification sheets. These materials direct users to use the MGISEQ and BGISEQ and

14   MGISEQ and BGISEQ reagent kits in an infringing manner. By providing reagent kits and directing

15   users to purchase these reagent kits for use on the MGISEQ and MGISEQ, BGI Americas induces

16   infringement.

17          163.     MGI Americas has induced infringement by distributing materials or apparatuses to

18   be used with the MGISEQ and BGISEQ Systems, including for example the MGISP-960, with the

19   knowledge and specific intent that users will use these products to infringe by performing the

20   patented methods of the ’200 Patent.

21          164.     MGI Americas has induced infringement by distributing MGISEQ and BGISEQ

22   reagent kits (which use specialized labeled nucleotides) with the knowledge and specific intent that

23   users will use these products to infringe by performing the patented methods of the ’200 Patent. For

24   example, Ms. Abigail Frank, Field Service Engineer at MGI represents that her job entails

25   “servic[ing] NGS instruments and lab automated work stations at Complete Genomics in San Jose,

26   as well as external customers throughout North and South America.” Ex. 28.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                  46                              Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 47 of 55



 1          165.     MGI Americas has induced infringement by users of its products by disseminating

 2   promotional and marketing materials relating to the MGISEQ and BGISEQ with the knowledge and

 3   specific intent that users will use the MGISEQ or BGISEQ to infringe by performing the patented

 4   methods of the ’200 Patent.

 5          166.     MGI Americas has induced infringement by distributing other instructional

 6   materials, product manuals, technical materials, and bioinformatics software platforms with the

 7   knowledge and the specific intent to encourage and facilitate the infringing use of their MGISEQ

 8   and BGISEQ products. For example, MGI Americas is responsible for the MGISEQ and BGISEQ

 9   User Manuals, the various reagent kit manuals, technical handbooks, product detail sheets, and

10   technical specification sheets. These materials direct users to use the MGISEQ and BGISEQ and

11   related products in an infringing manner. For example, the MGISEQ and BGISEQ reagent kit

12   handbooks state that the kits are for preparation of DNA sequencing using the MGISEQ and

13   BGISEQ, which are sold with pre-programmed software protocols that control operation of the

14   MGISEQ and BGISEQ so that each use of the MGISEQ and BGISEQ infringes. By providing

15   reagent kits and directing users to purchase these reagent kits for use on the MGISEQ and BGISEQ,

16   MGI Americas induces infringement.

17          167.     MGI Americas acted with knowledge that the induced acts constitute infringement.

18   MGI Americas acted with knowledge of or willful blindness with regards to users’ underlying

19   infringement.

20          Contributory Infringement By MGI Americas

21          168.     MGI Americas is liable for contributory infringement of the ’200 Patent pursuant to

22   35 U.S.C. § 271(c). Specifically, MGI Americas has and is contributing to the infringement of the

23   ’200 Patent by, without authority, distributing within the United States, materials and apparatuses

24   for practicing the claimed invention of the ’200 Patent, including at least the MGISEQ and BGISEQ,

25   the MGISP-960, and the associated reagent kits (which use specialized labeled nucleotides). These

26   products constitute a material part of the claimed invention of the ’200 Patent.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               47                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 48 of 55



 1          169.    MGI Americas knows that the MGISEQ and BGISEQ, materials and apparatuses

 2   designed for use with the MGISEQ and BGISEQ, and the associated reagent kits, constitute material

 3   parts of the inventions of the ’200 Patent and that they are not a staple article or commodity of

 4   commerce suitable for substantial non-infringing use. As documented above, the MGISEQ and

 5   BGISEQ are specialized sequencing instruments that carry out a specific method for sequencing

 6   DNA using specific labeled nucleotides. As such, neither the MGISEQ and BGISEQ, the materials

 7   or apparatuses specifically designed for use with the MGISEQ and BGISEQ, nor the MGISEQ and

 8   BGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

 9   MGI Americas knows that the MGISEQ and BGISEQ, the materials or apparatuses specifically

10   designed for use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagents kits are

11   not staple articles or commodities of commerce suitable for substantial non-infringing use because

12   these products have no use apart from infringing the ’200 Patent. MGI Americas knows that the

13   use of its products infringe the ’200 Patent and supplies them anyway.

14          Willful Infringement By MGI Americas

15          170.    As set forth throughout this Complaint, MGI Americas has acted willfully and
16   egregiously in performing the acts of infringement and threatening to perform the acts of
17   infringement identified in this Complaint.    MGI Americas’ infringement of the ’200 Patent has
18   been and is deliberate and willful and constitutes egregious misconduct. Despite knowledge of the
19   ’200 Patent since at least before October 5, 2017, the date CGI filed two petitions for inter partes

20   review in attempt to invalidate the ’537 Patent, a patent related to the ’200 Patent, and failed, and

21   at least as far back as May 24, 2016, when Plaintiffs filed suit on the ’537 Patent in Illumina, Inc.

22   et al. v. Qiagen N.V. et al. (Civ. A. No. 16-cv-02788-WHA), of which MGI Americas should have

23   been aware, MGI Americas continues to perform the acts of infringement and threatens to perform

24   the acts of infringement identified in this Complaint. In performing the acts of infringement and

25   threatening to perform the acts of infringement identified in this Complaint, MGI Americas has

26   been willfully blind to its ongoing infringement.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT               48                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 49 of 55



 1          171.      MGI Americas’ infringement of the ’200 Patent has injured Illumina in its business

 2   and property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant

 3   to 35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and

 4   the reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

 5          172.      MGI Americas’ infringement of the ’200 Patent has caused irreparable harm to

 6   Illumina and will continue to cause such harm unless and until their infringing activities are enjoined

 7   by this Court.

 8          CGI’s Infringement of the ’200 Patent
 9          173.      Illumina’s patented sequencing technology is well-known and has been enforced

10   very publicly against infringers.         Together with the other Defendants, CGI has copied that

11   technology. CGI has had knowledge of the ’200 Patent since at least before October 5, 2017, the

12   date it filed two petitions for inter partes review in attempt to invalidate the ’537 Patent, a patent

13   related to the ’200 Patent, and failed.

14          Direct Infringement By CGI

15          174.      CGI has and is directly infringing the ’200 Patent pursuant to 35 U.S.C. § 271(a),
16   literally or under the doctrine of equivalents, by using the MGISEQ and BGISEQ within the United
17   States, among other infringing acts. CGI has installed MGISEQ and BGISEQ systems at CGI
18   locations in the United States, including its San Jose, California facility. CGI has used the MGISEQ
19   and BGISEQ in the United States.

20          Induced Infringement by CGI

21          175.      CGI is liable for their induced infringement of the ’200 Patent pursuant to 35 U.S.C.

22   § 271(b). Specifically, CGI has and is actively, knowingly, and intentionally inducing infringement

23   of at least claim 1 of the ’200 Patent through a range of activities related to the MGISEQ and

24   BGISEQ, among other infringing acts. CGI is responsible for substantial marketing of BGI

25   products, including the MGISEQ and BGISEQ, and is threatening to encourage and support the sale

26   of those products in the United States.

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 49                                  Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 50 of 55



 1             176.   CGI has induced infringement by controlling, with the other Defendants, the design,

 2   manufacture, and supply of materials or apparatuses to be used with the MGISEQ and BGISEQ

 3   Systems, including for example the MGISP-960, with the knowledge and specific intent that users

 4   will use these products to infringe by performing the patented methods of the ’200 Patent.

 5             177.   CGI has induced infringement by controlling, with the other Defendants, the design,

 6   manufacture, and supply of various MGISEQ and BGISEQ reagent kits (which use specialized

 7   labeled nucleotides), with the knowledge and specific intent that users will use these products to

 8   infringe by performing the patented methods of the ’200 Patent.

 9             178.   CGI has induced infringement by disseminating promotional and marketing

10   materials relating to the MGISEQ and BGISEQ with the knowledge and specific intent that users

11   will use the MGISEQ and BGISEQ to infringe by performing the patented methods of the ’200

12   Patent.

13             179.   CGI has induced infringement by creating distribution channels for the

14   aforementioned MGISEQ and BGISEQ, materials and apparatuses for use with the MGISEQ and

15   BGISEQ Systems, and the associated reagent kits, with the knowledge and specific intent that users

16   will use these products to infringe by performing the patented methods of the ’200 Patent.

17             180.   CGI has induced infringement by distributing other instructional materials, product

18   manuals, technical materials, and bioinformatics software platforms with the knowledge and the

19   specific intent to encourage and facilitate the infringing use of their MGISEQ and BGISEQ

20   products. These materials direct users to use the MGISEQ and BGISEQ and related products in an

21   infringing manner. For example, the MGISEQ and BGISEQ reagent kit manuals state that the kits

22   are for preparation of DNA sequencing using the MGISEQ and BGISEQ, which are sold with pre-

23   programmed software protocols that control operation of the MGISEQ and BGISEQ so that each

24   use of the MGISEQ and BGISEQ infringes. By providing reagent kits and directing users to

25   purchase these reagent kits for use on the MGISEQ and BGISEQ, CGI induces infringement.

26             181.   CGI acted with knowledge that the induced acts constitute infringement. CGI acted

27   with knowledge of or willful blindness with regards to users’ underlying infringement.

28


     COMPLAINT FOR PATENT INFRINGEMENT                50                                 Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 51 of 55



 1          Contributory Infringement by CGI

 2          182.    CGI is liable for contributory infringement of the ’200 Patent pursuant to 35 U.S.C.

 3   § 271(c). Specifically, CGI has and is contributing to infringement of the ’200 Patent by, without

 4   authority, supplying within the United States, materials and apparatuses for practicing the claimed

 5   invention of the ’200 Patent, including at least the MGISEQ and BGISEQ, the MGISP-960, and the

 6   associated reagent kits (which use specialized labeled nucleotides). These products constitute a

 7   material part of the claimed invention of the ’200 Patent.

 8          183.    CGI knows that the MGISEQ and BGISEQ, materials and apparatuses designed for

 9   use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagent kits, constitute material

10   parts of the inventions of the ’200 Patent and that they are not a staple article or commodity of

11   commerce suitable for substantial non-infringing use. As documented above, the MGISEQ and

12   BGISEQ are specialized sequencing instruments that carry out a specific method for sequencing

13   DNA using specific labeled nucleotides. As such, neither the MGISEQ and BGISEQ, the materials

14   or apparatuses specifically designed for use with the MGISEQ and BGISEQ, nor the MGISEQ and

15   BGISEQ reagent kits are a staple article of commerce suitable for substantial non-infringing use.

16   CGI knows that the MGISEQ and BGISEQ, the materials or apparatuses specifically designed for

17   use with the MGISEQ and BGISEQ, and the MGISEQ and BGISEQ reagents kits are not staple

18   articles or commodities of commerce suitable for substantial non-infringing use because these

19   products have no use apart from infringing the ’200 Patent. CGI knows that the use of its products

20   infringe the ’200 Patent and supplies them anyway.

21          Willful Infringement By CGI

22          184.    As set forth throughout this Complaint, CGI has acted willfully and egregiously in

23   performing the acts of infringement and threatening to perform the acts of infringement identified

24   in this Complaint. CGI’s infringement of the ’200 Patent has been and is deliberate and willful and

25   constitutes egregious misconduct. Despite knowledge of the ’200 Patent since at least before

26   October 5, 2017, the date CGI filed two petitions for inter partes review in attempt to invalidate the

27   ’537 Patent, a patent related to the ’200 Patent, and failed, and at least as far back as May 24, 2016,

28


     COMPLAINT FOR PATENT INFRINGEMENT                51                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 52 of 55



 1   when Plaintiffs filed suit on the ’537 Patent in Illumina, Inc. et al. v. Qiagen N.V. et al. (Civ. A. No.

 2   16-cv-02788-WHA), of which CGI should have been aware, CGI continues to perform the acts of

 3   infringement and threatens to perform the acts of infringement identified in this Complaint. In

 4   performing the acts of infringement and threatening to perform the acts of infringement identified

 5   in this Complaint, CGI has been willfully blind to its ongoing infringement.

 6            185.   CGI’s infringement of the ’200 Patent has injured Illumina in its business and

 7   property rights. Illumina is entitled to recovery of monetary damages for such injuries pursuant to

 8   35 U.S.C. § 284 in an amount to be determined at trial. Illumina deserves treble damages and the

 9   reimbursement of its fees and costs as set forth in 35 U.S.C. §§ 284 and 285.

10            186.   CGI’s infringement of the ’200 Patent has caused irreparable harm to Illumina and

11   will continue to cause such harm unless and until their infringing activities are enjoined by this

12   Court.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                 52                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 53 of 55



 1                                        PRAYER FOR RELIEF
 2          WHEREFORE, Illumina prays for relief as follows:

 3          A.      Judgment that Defendants have infringed one or more claims of the ’537 and ’200

 4   Patents;

 5          C.      An order preliminarily and permanently enjoining Defendants and their officers,

 6   directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all

 7   others acting in active concert therewith from further infringement of the ’537 and ’200 Patents;

 8          E.      An award of damages pursuant to 35 U.S.C. § 284;

 9          F.      A declaration that Defendants’ infringement of the patents in-suit has been willful

10   and deliberate, and an increase to the award of damages of three times the amount found or assessed

11   by the Court, in accordance with 35 U.S.C. § 284;

12          G.      An order for an accounting of damages from Defendants’ infringement;

13          H.      An award to Illumina of their costs and reasonable expenses to the fullest extent

14   permitted by law;

15          I.      A declaration that this case is exceptional pursuant to 35 U.S.C. § 285, and an award

16   of attorneys’ fees and costs; and

17          J.      An award of such other and further relief as the Court may deem just and proper.

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                53                                   Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 54 of 55



 1                                     DEMAND FOR JURY TRIAL
 2          Pursuant to Federal Rule of Civil Procedure 38(b) and Civil Local Rule 3-6(a), Illumina

 3   hereby demands a trial by jury on all issues so triable.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                54                           Case No. [________]
       Case 3:19-cv-03770-WHO Document 1 Filed 06/27/19 Page 55 of 55



 1    Dated: June 27, 2019                      Respectfully Submitted,

 2

 3

 4                                              WEIL, GOTSHAL & MANGES LLP
                                                Edward R. Reines
 5                                              Derek C. Walter

 6

 7

 8
                                         By:               /s/ Edward R. Reines
 9                                                           Edward R. Reines
                                                          Attorneys for Plaintiffs
10                                                          ILLUMINA, INC.,
                                                      ILLUMINA CAMBRIDGE LTD.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT     55                             Case No. [________]
